 

Exhibit 10.1

 

***CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(b)(4) AND 240.24b-2.

 

LICENSE AND COLLABORATION AGREEMENT

 

THIS LICENSE AND COLLABORATION AGREEMENT is entered into as of June 29, 2005
(the “Effective Date”) by and between ORGANON (IRELAND) LTD., an Irish company
(“Organon”), having an address at Churerstrasse 158, Pfaffikon 8808,
Switzerland, and CYPRESS BIOSCIENCE, INC., a Delaware corporation (“Cypress”),
having offices at 4350 Executive Drive, Suite 325, San Diego, California 92121,
United States of America.

 

RECITALS

 

WHEREAS, the parties possess proprietary technologies that may be useful in the
development of mirtazapine or its [...***...]enantiomer as a single or
combination drug product in the Field;

 

WHEREAS, Organon possesses proprietary intellectual property that may be useful
in the development and manufacturing of mirtazapine and its enantiomers (in
various forms) in the Field;

 

WHEREAS, Cypress possesses proprietary intellectual property that may be useful
in the development of combination products with mirtazapine (in various forms)
in the Field; and

 

WHEREAS, the parties desire to enter into a collaborative relationship for
research and development activities using mirtazapine and its
[...***...]enantiomer, alone or in combination with other active ingredient(s),
and for the development and commercialization of human therapeutic products
resulting from such activities in the Field.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      DEFINITIONS

 

For purposes of this Agreement, the following capitalized terms shall have the
following meanings:

 

1.1                               “50/50 Split” shall mean 50% as to Organon and
50% as to Cypress.

 

1.2                               “60/40 Split” shall mean 60% as to Organon and
40% as to Cypress.

 

1.3                               “Acquirer” shall have the meaning set forth in
Section 18.13(g).

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

1

--------------------------------------------------------------------------------


 

1.4                               “Administrator” shall have the meaning set
forth in Section 17.2(a).

 

1.5                               “Affiliate” shall mean any company or entity
controlled by, controlling, or under common control with a party hereto.  For
this purpose, the term “control” shall mean the direct or indirect ownership of
more than 50% of the voting stock or other ownership interests of that entity,
or the power, directly or indirectly to cause the direction of the management
and policies of such entity.

 

1.6                               “Agreement” shall mean this License and
Collaboration Agreement, as may be amended in accordance with its terms.

 

1.7                               “Allowable Commercialization Expenses” shall
mean the sum of (a) Product Supply Costs, (b) the aggregate fees and expenses
paid by Organon and Cypress to outside consultants and counsel in respect of
filing, prosecution and maintenance of Cypress Patents, Organon Patents and
Joint Patents with respect to Approved Products in the Shared Territory from and
after the Date of First Commercial Sale of such Approved Product, (c) the
aggregate payments made by Organon or Cypress to Third Parties as milestone,
royalty or similar payments that the parties agree is required for the sale or
other transfer of Approved Products in the Field in the Shared Territory and
(d) the aggregate payments made by Organon and Cypress to Third Parties for the
launch, promotion, marketing, distribution and sale of a Approved Product in the
Field in the Shared Territory, including, without limitation, Post-Approval
Study Expenses, Selling Expenses, Marketing Management, Market and Consumer
Research, Advertising, Trade Promotion, Consumer Promotion, Education and
Freight and Transportation–Out, using the defined terms set forth below.  For
clarification, Allowable Commercialization Expenses shall not include (1) any
internal costs of Organon or Cypress for the promotion, marketing, distribution
and sale of Approved Product in the Field in the Shared Territory, including any
amounts paid to Third Parties for the Cypress Sales Force or (2) any expenses
incurred before execution of any agreement entered into by the parties with
regard to joint commercialization of an Approved Product in the Field in the
Shared Territory.  The costs of activities which promote Organon’s or Cypress’
business as a whole without being specific to Approved Products (such as
corporate image advertising) are specifically excluded from Allowable
Commercialization Expenses.  To the extent multiple products are involved and
some of such products are not Approved Products, then such amounts will be
allocated on a pro rata basis to be negotiated between the parties that is
designed to account for the respective contributions made to the marketing
efforts for each product.  Within 60 days of the end of a Calendar Year, the
parties will make reconciling payments, if any are required, to reflect any
difference between actual costs and such allocation for such year.

 

(a)                                  “Advertising” means payments made by
Organon and Cypress to Third Parties for media costs associated with Approved
Product advertising in the Shared Territory as follows:  production
expense/artwork including set up; design and art work for an advertisement; the
cost of securing print space, air time, etc. in newspapers, magazines, trade
journals, television, radio, billboards, etc.  Advertising will not include any
additional costs except as mutually agreed by the parties in writing in advance.

 

(b)                                  “Consumer Promotion” means payments made by
Organon and Cypress to Third Parties for programs to promote Approved Product in
the Shared Territory directly to

 

2

--------------------------------------------------------------------------------


 

the prescriber or end user, which specifically means expenses associated with
promoting products directly to the professional community such as professional
samples, professional literature, promotional material costs, patient aids and
detailing aids.  Consumer Protection will not include any additional costs
except as mutually agreed by the parties in writing in advance.

 

(c)                                  “Education” means payments made by Organon
and Cypress to Third Parties for professional education with respect to a
Approved Product in the Shared Territory through any means not covered above,
including, but not limited to, articles appearing in journals, newspapers,
magazines or other media; seminars, scientific exhibits, and conventions; and
symposia, advisory boards and opinion leader development activities.  Education
will not include any additional costs except as mutually agreed by the parties
in writing in advance.

 

(d)                                  “Freight and Transportation–Out” means (to
the extent not already recovered in the calculation of Net Sales) payments made
by Organon and Cypress to Third Parties for the portion of storage and
distribution costs relating to storing and moving Approved Product in the Shared
Territory from a warehouse to another warehouse or to the customer as follows:
outbound transportation costs; costs of moving goods from a manufacturing point
to a warehouse at another location from which it is ultimately to be distributed
to a customer.  Freight and Transportation-Out will not include any additional
costs except as mutually agreed by the parties in writing in advance.

 

(e)                                  “Market and Consumer Research” means
payments made by Organon and Cypress to Third Parties for conducting and
monitoring professional and consumer appraisals of existing, new or proposed
Approved Product in the Shared Territory, such as market share services (e.g.,
IMS data), special research testing and focus groups.  Market and Consumer
Research will not include any additional costs except as mutually agreed by the
parties in writing in advance.

 

(f)                                    “Marketing Management” means payments
made by Organon and Cypress to Third Parties for product management and sales
promotion management with respect to Approved Product in the Shared Territory,
specifically costs associated with developing overall sales and marketing
strategies (e.g., product line or customer segment), as well as planning and
programs for Approved Product in the Shared Territory and trademark selection,
filing, prosecution and enforcement.  Marketing Management will not include any
additional costs except as mutually agreed by the parties in writing in advance.

 

(g)                                 “Post-Approval Study Expenses” means the
payments made by Organon or Cypress to Third Parties for any trials or studies
of Approved Product after Regulatory Approval of such Approved Product, other
than those trials or studies of Approved Product that are required to obtain or
maintain Regulatory Approval of such Approved Product and are included in
Development Expenses.

 

(h)                                 “Selling Expenses” means payments made by
Organon and Cypress to Third Parties for the management of and the performance
of the selling functions with respect to Approved Product in the Shared
Territory, including payments to Third Parties under contract sales and
marketing agreements.  Selling Expenses will not include any additional costs
except

 

3

--------------------------------------------------------------------------------


 

as mutually agreed by the parties in writing in advance.  The Parties agree that
this shall not include the costs of the Cypress or Organon sales forces.

 

(i)                                    “Trade Promotion” means the allowances
given to retailers, brokers, distributors, hospital buying groups and similar
groups for purchasing, promoting, and distribution of Approved Product in the
Shared Territory, specifically purchasing, advertising, new distribution, and
display allowances as well as free goods, wholesale allowances and reasonable
field sales samples.  Trade Promotion will not include any additional costs
except as mutually agreed by the parties in writing in advance.

 

1.8                               “Animal Health Field” shall mean use in
companion or production animals.

 

1.9                               “Approved Product” shall mean, on a country by
country basis, a Development Candidate for which Regulatory Approval in the
Field has been given in the applicable country.

 

1.10                        “Arbitrators” shall have the meaning set forth in
Section 17.2(a).

 

1.11                        “Budget” shall mean the budget of Development
Expenses for research and development with respect to Development Candidates or
Approved Products in the Field in the Shared Territory to be performed under
this Agreement or for Allowable Commercialization Expenses for manufacturing,
launch, promotion, marketing and sales activities with respect to Development
Candidates or Approved Products in the Field in the Shared Territory to be
performed under this Agreement for each year of the License Term.

 

1.12                        “Calendar Quarter” shall mean each respective period
of three consecutive months ending on March 31, June 30, September 30 and
December 31.

 

1.13                        “Calendar Year” shall mean each respective period of
12 consecutive months ending on December 31.

 

1.14                        [...***...]

 

1.15                        [...***...] Agreement” shall mean that certain
License Agreement dated April 11, 2005 between Cypress and [...***...] as may be
amended in accordance with its terms (which amendment may not expand the
exception under the definitions of Cypress Information and Cypress Patents,
except with Organon’s written consent).

 

1.16                        “Change in Control” shall have the meaning set forth
in Section 18.13(h).

 

1.17                        “Claim” shall have the meaning set forth in
Section 17.2(a)

 

1.18                        “Clinical Supply Agreement” means an agreement to be
negotiated by Cypress and Organon regarding the manufacture of Development
Candidates for use in the Field in the Shared Territory, which shall include
applicable terms regarding the manufacture of clinical supplies of Development
Candidates as set forth in this Agreement.

 

1.19                        “Clinical Supply Costs” means the cost to have
Development Candidates manufactured for use in the Shared Territory pursuant to
this Agreement.  Such cost shall be

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

4

--------------------------------------------------------------------------------


 

calculated using Organon’s (or its Affiliate’s) cost accounting methods,
including a reasonable cost of capital as agreed by the parties in writing,
consistently applied, or, if the parties use a Third Party supplier, the actual
cost of supply paid to such Third Party.

 

1.20                        “Compound” shall mean the substance known as
mirtazapine, in any form, including, without limitation, its
[...***...]enantiomer, salts of mirtazapine and the salts of the
[...***...]enantiomer alone.

 

1.21                        “Confidential Information” shall have the meaning
set forth in Section 14.1.

 

1.22                        “Control” shall mean, with respect to any
Information or intellectual property right, possession by a party of the ability
(whether by ownership, license or otherwise, other than any license granted
under this Agreement) to grant access, a license or a sublicense to such
Information or intellectual property right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party
as of the time such party would first be required hereunder to grant the other
party such access, license or sublicense, or at any other time during the term
of such access, license or sublicense.

 

1.23                        “Cypress” shall have the meaning set forth in the
introductory paragraph.

 

1.24                        “Cypress Information” shall mean Information related
to the Compounds, Approved Products or Development Candidates, which is
Controlled by Cypress or its Affiliates as of the Effective Date or developed or
acquired by or for Cypress or its Affiliates in the course of performance of
this Agreement.  Cypress Information excludes Cypress Patents, Joint Patents and
Joint Data, but includes Information licensed to Cypress pursuant to the Cereus
Agreement and the Orexigen Agreement.  For clarification, Cypress Information
excludes all Information licensed by Cypress to Forest pursuant to the Forest
Agreement, including all Patents licensed by Cypress under that agreement.

 

1.25                        “Cypress Option” shall have the meaning set forth in
Section 6.2.

 

1.26                        “Cypress Participation Right” shall mean the right
of Cypress to participate in the detailing and promotion of Approved Product in
the Field in the Shared Territory in accordance with the terms of this
Agreement.

 

1.27                        “Cypress Patents” shall mean all Patents Controlled
by Cypress as of the Effective Date or during the License Term that are
necessary or useful for the development, manufacture, use, sale, offer for sale
or import of any Compound, Development Candidate or Approved Product in the
Field, including, without limitation, the Patents set forth on Exhibit A, but
excluding the Joint Patents and all Patents licensed by Cypress to Forest
pursuant to the Forest Agreement, including all Patents licensed by Cypress
under that agreement.

 

1.28                        “Cypress Sales Force” shall mean those members of
Cypress’ sales force (whether Cypress employees, contractors (including any
Organon sales representatives provided pursuant to Section 5.3(b)(v)) or
agents), who promote Approved Products pursuant to the exercise of the Cypress
Participation Right.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

5

--------------------------------------------------------------------------------


 

 

1.29                        “Cypress Technology” shall mean the Cypress Patents
and the Cypress Information.

 

1.30                        “Date of First Commercial Sale” shall mean the
actual date of first commercial sale of an Approved Product in the Shared
Territory.

 

1.31                        “Development Candidate” shall mean any therapeutic
preparation containing any of the substances or combinations listed on
Exhibit I.

 

1.32                        “Development Expenses” means the costs and expenses
that are incurred by either party or their Affiliates in the research and
development of a Development Candidate after selection of the first Development
Candidate in accordance with an applicable Development Plan and associated
Budget approved by the Joint Development Committee, including (without
duplication) the sum of:

 

(a)                                  the aggregate costs incurred by Organon and
Cypress for Development FTEs performing research and development of any
Development Candidate for purposes of registration in the Field in the Shared
Territory or performing further development activities required by any
governmental authority with respect to Approved Product in the Field in the
Shared Territory after Regulatory Approval in order to maintain Regulatory
Approval, in each case at the Development FTE Rate;

 

(b)                                  the aggregate fees and expenses paid by
Organon and Cypress to outside consultants and counsel in respect of filing,
prosecution and maintenance of Cypress Patents, Organon Patents and Joint
Patents with respect to the Development Candidate in the Shared Territory prior
to the Date of First Commercial Sale of such Development Candidate;

 

(c)                                  the aggregate payments made by Organon and
Cypress to Third Parties as milestone payments upon the occurrence of research
and development milestone events with respect to Development Candidates in the
Field in the Shared Territory;

 

(d)                                  Clinical Supply Costs;

 

(e)                                  the actual payments made by Organon and
Cypress to Third Parties to apply for Regulatory Approval; and

 

(f)                                    the aggregate payments made by Organon
and Cypress to Third Parties for performing research and development of any
Development Candidate for purposes of registration in the Shared Territory,
including, without limitation, the cost of studies on the toxicological,
pharmacokinetic, metabolic or clinical aspects of a Development Candidate
necessary or desirable for the purpose of obtaining and/or maintaining
Regulatory Approval of a Development Candidate in the Shared Territory; costs
(and related fees) for preparing, submitting, reviewing or developing data or
information for the purpose of submission to a governmental authority to obtain
and/or maintain Regulatory Approval of a Development Candidate in the Shared
Territory; and manufacturing process development and scale-up for a Development
Candidate in bulk and finished form for the Shared Territory for purposes of
conducting studies necessary to obtain and/or maintain Regulatory Approval of
Development Candidates in the Shared Territory.  In addition, Development
Expenses include, but are not

 

6

--------------------------------------------------------------------------------


 

limited to, the aggregate payments made by Organon and Cypress to Third Parties
in support of further development activities required by any governmental
authority with respect to Approved Product in the Field in the Shared Territory
after Regulatory Approval in order to maintain Regulatory Approval.  Development
Expenses will include, but are not limited to, the following costs incurred for
the development of a Development Candidate in the Field for the Shared
Territory: the costs of modifying and optimizing a prospective Development
Candidate, including its chemical structure and formulation, to achieve product
development goals regarding efficacy, safety, dosing and route of
administration.

 

1.33                        “Development FTE” shall mean the equivalent of the
work time of an employee or consultant of Cypress or Organon with appropriate
qualifications performing research, development or regulatory work under the
Development Plan on a full-time basis over a 12-month period (including normal
vacations, sick days and holidays).

 

1.34                        “Development FTE Rate” shall have the meaning set
forth in Section 4.1(f).

 

1.35                        “Development Plan” shall mean the plan(s) for
development of Development Candidates, to be approved by the Joint Development
Committee.

 

1.36                        “Diligent Efforts” shall mean the carrying out of
obligations or tasks by a party (or, as applicable, its Affiliates and
sublicensees) in a sustained manner using good faith commercially reasonable
efforts, which efforts shall be consistent with the exercise of prudent
scientific and business judgment applied in the pharmaceutical industry to
products or research, development or marketing projects of similar scientific
and commercial potential.

 

1.37                        “Effective Date” shall have the meaning set forth in
the introductory paragraph.

 

1.38                        [...***...] Enantiomer” shall mean the
[...***...]enantiomer of the substance known as mirtazapine and referred to
internally by Organon as [...***...] along with any salts thereof.

 

1.39                        “FDA” shall mean the United States Food and Drug
Administration or any successor agency.

 

1.40                        “Field” shall mean the treatment and/or prevention
of sleep related breathing disorders in humans.  The parties agree that the
development and commercialization of products for the treatment and/or
prevention of insomnia are outside the Field.

 

1.41                        “First Notice” shall have the meaning set forth in
Section 4.3(a).

 

1.42                        “Forest” shall mean Forest Laboratories Ireland
Limited.

 

1.43                        “Forest Agreement” shall mean the License and
Collaboration Agreement, dated January 9, 2004, as may be amended (which
amendment may not expand the exception under the definitions of Cypress
Information and Cypress Patents, except with Organon’s written consent), between
Cypress and Forest, which provides for an exclusive license by Cypress to Forest
of rights to develop and commercialize milnacipran.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

7

--------------------------------------------------------------------------------


 

1.44                        “GAAP” shall mean U.S. generally accepted accounting
principles, consistently applied.

 

1.45                        “IFRS” shall mean International Financial Reporting
Standards, consistently applied.

 

1.46                        “Indemnified Losses” shall have the meaning set
forth in Section 16.1(a).

 

1.47                        “Indemnitee” shall mean a person entitled to
indemnification under Section 16.1.

 

1.48                        “Indemnifying Party” shall have the meaning set
forth in Section 16.2.

 

1.49                        “Information” shall mean all tangible and intangible
(a) techniques, technology, practices, trade secrets, inventions (whether or not
patentable), methods, manufacturing processes, knowledge, know-how, skill,
experience, test data and results (including pharmacological, toxicological and
clinical test data and results), analytical and quality control data, results or
descriptions and software, (b) compounds, compositions of matter, cells, cell
lines, assays, and physical, biological or chemical material, and (c) marketing
data, including clinical studies designed to support promotional efforts.

 

1.50                        “IND” shall mean an Investigational New Drug
Application and all amendments and supplements thereto filed with the FDA (as
more fully defined in 21 C.F.R. 314.5 et seq.), or the equivalent application
filed with any equivalent agency or governmental authority outside the United
States (including any supra-national agency such as in the European Union)
requiring such filing.

 

1.51                        “Joint Commercialization Committee” shall have the
meaning set forth in Section 3.6.

 

1.52                        “Joint Committees” shall have the meaning set forth
in Section 3.1.

 

1.53                        “Joint Data” shall mean all test data and results
(including pharmacological, toxicological and clinical test data and results),
analytical and quality control data, results or descriptions and marketing data
with respect to Development Candidates or Approved Products in the Field in the
course of performance of activities pursuant to this Agreement provided that
neither the Cypress Option nor the Organon Option has been exercised.

 

1.54                        “Joint Development Committee” shall have the meaning
set forth in Section 3.5.

 

1.55                        “Joint Marketing/Development Collaborator” shall
have the meaning set forth in Section 5.6.

 

1.56                        “Joint Patents” shall mean Patents covering each
invention made jointly by both parties pursuant to this Agreement.

 

1.57                        “Level of Effort” shall have the meaning set forth
in Section 5.3(b)(iii).

 

1.58                        “License Term” shall have the meaning set forth in
Section 15.1.

 

8

--------------------------------------------------------------------------------


 

1.59                        “Manufacturing Agreement” means an agreement to be
negotiated by Cypress and Organon regarding the manufacture of Approved Products
for use in the Field in the Shared Territory, which shall include applicable
terms regarding the arm’s length, commercial manufacture of Approved Products as
set forth in this Agreement.

 

1.60                        “Marketing Plan” shall have the meaning set forth in
Section 5.3(b)(i).

 

1.61                        “NDA” shall mean a New Drug Application and all
amendments and supplements thereto filed with the FDA (as more fully defined in
21 C.F.R. 314.5 et seq.), or the equivalent application filed with any
equivalent agency or governmental authority outside the United States (including
any supra-national agency such as in the European Union) requiring such filing,
including all documents, data and other information concerning a pharmaceutical
product that are necessary for gaining Regulatory Approval to market and sell
such pharmaceutical product.

 

1.62                        “Net Sales” shall mean, the gross amount invoiced
for sales or other transfers of Approved Products labeled for use in the Field
(but not sales or other transfers of any product that is an Approved Product but
is labeled only for use for any indication outside the Field) by Cypress and its
Affiliates or by Organon and its Affiliates to Third Parties that are not
licensees or sublicensees of the applicable party, less the deductions listed in
subsections (a) through (f) below (without duplication), as allocable to such
Approved Product.  If Organon and Cypress do not share Shared Revenue with
respect to such Approved Product, the gross amount invoiced for sales or other
transfers of Approved Products labeled for use in the Field by licensees or
sublicensees of Organon or Cypress, as applicable, to Third Parties shall also
be included in Net Sales.  If Organon and Cypress share Shared Revenue with
respect to such Approved Product, the gross amount invoiced for sales or other
transfers of Approved Products labeled for use in the Field by licensees or
sublicensees of Organon or Cypress (including any Joint Marketing/Development
Collaborator) to Third Parties shall not be included in Net Sales.  In addition,
if Cypress, Organon or any of their respective Affiliates sells or transfers
Approved Products labeled for use in the Field to any licensee or sublicensee of
the applicable party that is an end user of such Approved Product, an amount
equal to the amount that would have been invoiced to an independent Third Party
in an arm’s length transaction upon the sale of Approved Product shall also be
included in Net Sales.

 

(a)                                  trade or quantity discounts actually
allowed;

 

(b)                                  refunds, rebates, chargebacks, retroactive
price adjustments, billing errors and any other allowances (including, without
limitation, government-mandated and managed health care-negotiated rebates)
actually granted which effectively reduce the net selling price;

 

(c)                                  product returns and credits actually
granted;

 

(d)                                  any tax imposed on the production, sale,
delivery or use of the product (excluding federal, state or local taxes based on
income), in so far as possible to allocate to sale of Approved Product;

 

(e)                                  freight, postage, shipping, customs duties,
excises, tariffs, surcharges, other governmental charges (excluding federal,
state or local taxes based on income) and insurance charges actually allowed or
paid for delivery of Approved Product;

 

9

--------------------------------------------------------------------------------


 

(f)                                    an [...***...] as actually incurred; and

 

(g)                                 payments or rebates paid with respect to
such Approved Product, as applicable, in connection with state or federal
Medicare, Medicaid or similar programs in the United States or in connection
with similar programs in other countries in which there are sales.

 

Such amounts shall be determined from the books and records of Cypress and its
Affiliates, licensees and sublicensees or Organon and its Affiliates, licensees
and sublicensees, as the case may be, maintained in accordance with IFRS or
GAAP, as applicable.

 

As used below, the term “Combination Product” means any Approved Product, as
applicable, sold in combination with any other active pharmaceutical
ingredient(s) that is not part of the Approved Product (whether packaged
together or in the same therapeutic formulation).  The following provisions
shall apply only in the event that Organon has exercised the Organon Option or
Cypress has exercised the Cypress Option.  In the event the Approved Product is
sold as part of a Combination Product, the Net Sales from the Combination
Product, for the purposes of determining royalty payments, will be determined by
multiplying the Net Sales of the Combination Product by the fraction,
[...***...]

 

In the event that the average sale price of the Approved Product can be
determined but the average sale price of the other active pharmaceutical
ingredient(s) in the Combination Product cannot be determined, Net Sales for
purposes of determining royalty payments will be calculated by multiplying the
Net Sales of the Combination Product by the fraction [...***...]  If the average
sale price of the other active pharmaceutical ingredient(s) can be determined
but the average price of the Approved Product, as applicable, cannot be
determined, Net Sales for purposes of determining royalty payments will be
calculated by multiplying the Net Sales of the Combination Product by the
following formula: [...***...]

 

In the event that the average sales price of both the Approved Product, as
applicable, and the other active pharmaceutical ingredient(s) in the Combination
Product cannot be determined, the Net Sales of the Approved Product shall be
negotiated in good faith by the parties.

 

The Net Sales price for a Combination Product in a given country will be
calculated once each Contract Year and such price will be used during all
applicable royalty reporting periods for the entire Contract Year for such
country, absent extraordinary conditions or events.  When determining the
average sale price of an Approved Product, as applicable, or the other active
pharmaceutical ingredient(s) in the Combination Product, the average sale price
will be calculated using data arising from the 12 months preceding the
calculation of the Net Sales price for the Combination Product.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

10

--------------------------------------------------------------------------------


 

In no event shall provision of free samples of Approved Product, as applicable,
or the disposition of Development Candidate or Approved Product for, or the use
of Development Candidate or Approved Product in, Phase I Clinical Trials, Phase
II Clinical Trials, Phase III Clinical Trials or post-approval studies in which
such Development Candidate or Approved Product is provided to patients without
any payment result in any Net Sales.

 

1.63                        “Operational Control” shall mean, in the context of
development, management of the overall development activities, organizing
progress meetings between the operational groups, coordinating clinical research
organizations and other consultants performing research, development and
regulatory activities, organizing information sharing, managing of central
database of clinical study results, and harmonizing procedures and information
technology systems, in each case in accordance with the Development Plan.  In
the context of commercialization, Operational Control shall mean management of
marketing strategy, branding of Approved Product, Phase IV studies, trademark
matters, launch logistics, and coordination of sales efforts and
commercialization of the Approved Product, in each case in accordance with the
Marketing Plan.  In no event shall the party exercising Operational Control be
entitled to obligate the other party to pay any amount to a third party or to be
responsible for costs beyond what was previously agreed in a Budget, or be
entitled to modify or amend the Development Plan or Marketing Plan, as
applicable.

 

1.64                        [...***...]

 

1.65                        [...***...] Agreement” shall mean that certain
License Agreement dated January 3, 2005 between Cypress and [...***...], as may
be amended (which amendment may not expand the exception under the definitions
of Cypress Information and Cypress Patents, except with Organon’s written
consent), in accordance with its terms.

 

1.66                        “Organon” shall have the meaning set forth in the
introductory paragraph.

 

1.67                        “Organon Information” shall mean Information related
to Compounds, Development Candidates or Approved Products, which is Controlled
by Organon or its Affiliates as of the Effective Date or developed or acquired
by or for Organon or its Affiliates in the course of performance of this
Agreement.  Organon Information excludes Organon Patents, Joint Patents and
Joint Data, but includes Information licensed to Organon pursuant to the UIC
Agreement.

 

1.68                        “Organon Group” shall have the meaning set forth in
Section 18.13(i).

 

1.69                        “Organon Option” shall have the meaning set forth in
Section 6.1.

 

1.70                        “Organon Patents” shall mean all Patents Controlled
by Organon or its Affiliates as of the Effective Date or during the License Term
that are necessary or useful for the development, manufacture, use, sale, offer
for sale or import of any Compound, Development Candidate or Approved Product in
the Field, including, without limitation, the Patents set forth on Exhibit B,
but excluding any Joint Patents.

 

1.71                        “Organon Technology” shall mean the Organon Patents
and the Organon Information.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

11

--------------------------------------------------------------------------------


 

 

1.72                        “Patent” shall mean (a) valid and enforceable
patents, re-examinations, reissues, renewals, confirmations, extensions
(including supplemental protection certificates) and term restorations, and
(b) pending applications for patents, including without limitation,
continuations, continuations-in-part, provisionals, divisionals and substitute
applications, including without limitation, inventors’ certificates.

 

1.73                        “Pharmaceutical Company” shall have the meaning set
forth in Section 18.13(k).

 

1.74                        “Phase II Clinical Trial” shall mean a Phase II
study (however denominated) as defined in 21 C.F.R. 312.21(b) (or its successor
regulation).

 

1.75                        “Phase III Clinical Trial” shall mean a Phase III
study (however denominated) as defined in 21 C.F.R. 312.21(c) (or its successor
regulation).

 

1.76                        “Product Supply Costs” means the cost to have
Approved Products manufactured in final packaged form as purchased by Organon
from an Affiliate or a Third Party pursuant to the Manufacturing Agreement and
delivered to the first independent Third Party.  The price negotiated in the
Manufacturing Agreement for “Product Supply Costs” shall be [...***...] that
shall include:  (i) actual direct costs incurred in manufacturing or purchasing
materials, including freight-in costs, sales and excise taxes imposed thereon
and customs duty and charges levied by government authorities, and all costs of
packaging components; (ii) actual direct cost of employees engaged in direct
manufacturing activities and quality control and quality assurance activities
who are directly employed in manufacturing and packaging such Development
Candidate; [...***...] (iv) storage costs; (v) cost of maintaining redundant
manufacturing capacity as provided in the Manufacturing Agreement; (vi) losses
for expired or failed product; (vi) depreciation; (vii) [...***...] and
(viii) manufacturing overhead attributable to such Approved Product, which will
include a reasonable allocation of indirect labor (not previously included in
direct labor costs), a reasonable allocation of administrative costs, and a
reasonable allocation of facilities costs, all in accordance with IFRS, but will
not include corporate administrative overhead or plant start-up costs or costs
associated with excess capacity.  All allocations will be based on the
assumption that such party’s plant and equipment are utilized to their
reasonable full capacity (except with respect to equipment that is specific to
the Approved Product being manufactured), and all costs and allocations shall be
based on direct project headcount or other generally accepted accounting methods
and consistent with the methods used for such costs and allocations for such
party’s internal purposes.  More specifically, the components of Product Supply
Costs shall comprise: (A) direct labor (manufacturing personnel); (B) direct
materials; (C) facility costs (rent, property taxes, depreciation of leaseholds,
utilities, spare parts, maintenance contracts); (D) manufacturing equipment
depreciation; (E) allocations for information technology, document control,
quality engineering, purchasing, warehouse management, headcount or square
footage occupancy, depending on the category); (F) indirect labor (manufacturing
supervision); (G) manufacturing department overhead (uniforms, materials used in
plant maintenance); (H) quality

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

12

--------------------------------------------------------------------------------


 

assurance/quality control; and (I) such other similar costs as may be reasonably
included in such definition as agreed in writing by the parties.

 

1.77                        “Program Materials” shall have the meaning set forth
in Section 4.6.

 

1.78                        “Proof of Concept Trial” shall mean a human clinical
trial (however denominated) that is conducted in order to ascertain the efficacy
of a product and that precedes a Phase II Clinical Trial.

 

1.79                        “Regulatory Approval” shall mean any and all
approvals (including price and reimbursement approvals), licenses,
registrations, or authorizations of health/regulatory authorities or any
country, federal, state or local regulatory agency, department, bureau or other
government entity that are legally required or necessary from an economic point
of view for the manufacture, use, storage, import, transport and/or sale of a
Development Candidate in such jurisdiction.

 

1.80                        “Rest of the World” shall mean the entire world
excluding the Shared Territory.

 

1.81                        “Second Notice” shall have the meaning set forth in
Section 4.3(b).

 

1.82                        [...***...] Enantiomer” shall mean the
[...***...]enantiomer of the substance known as mirtazapine and any salt
thereof.  For purposes of clarity, the parties agree that this does not include
the [...***...] Enantiomer.

 

1.83                        “Selection Criteria” shall mean the criteria set
forth on Exhibit C.

 

1.84                        [...***...] Product” shall mean a product containing
the [...***...] as the [...***...] with an indication in the Field.

 

1.85                        “Shared Revenue” shall mean, on a Approved
Product-by-Approved Product basis, an amount equal to (a) Net Sales of such
Approved Product, plus (b) Sublicensing Revenue for such Approved Product in
each case calculated using GAAP or IFRS, as applicable.

 

1.86                        “Shared Territory” shall mean the United States
(including its territories and possessions), Canada and Mexico.

 

1.87                        “Sharing Ratio” shall have the meaning set forth in
Section 5.3(b)(iv) .

 

1.88                        “Specifications” shall mean the technical
description of the method of manufacture for an Approved Product.

 

1.89                        “Specific Country” shall have the meaning set forth
in Section 7.1(b).

 

1.90                        “Sublicensing Revenue” shall mean (a) all license
fees, milestone payments, royalties, annual maintenance fees and similar
payments and consideration paid by a Third Party licensee or sublicensee to
Organon or Cypress, as applicable, and such applicable party’s Affiliates,
solely in consideration for the grant by Organon or Cypress, as applicable, or
such applicable party’s Affiliates, of a license or sublicense of rights to
Cypress Technology, Organon

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

13

--------------------------------------------------------------------------------


 

 

Technology, Joint Data or Joint Patents in the Field hereunder, and (b) the
gross margin (i.e. sales price less reasonable cost of goods sold) on all
Development Candidates and Approved Products supplied by Organon or Cypress, as
applicable, or such applicable party’s Affiliates, to a Third Party licensee or
sublicensee of rights to Cypress Technology, Organon Technology, Joint Data or
Joint Patents in the Field hereunder (with any of the foregoing consideration
received by Organon or Cypress, as applicable, or such applicable party’s
Affiliates, other than in the form of cash to be valued at its fair market value
as of the date of receipt); provided, however, that “Sublicensing Revenues”
shall in any event exclude payments for equity or debt securities of Organon or
Cypress, as applicable, or such applicable party’s Affiliates (at its fair
market value upon date of receipt) and, except as provided above, reasonable
payments tied to the provision of goods and/or services by Organon or Cypress,
as applicable, or such applicable party’s Affiliates, to such Third Party
licensee or sublicensee to compensate Organon or Cypress, as applicable, or such
applicable party’s Affiliates, for the provision of such goods and/or services.

 

1.91                        “Third Party” shall mean any entity other than
Cypress or Organon or an Affiliate of Cypress or Organon.

 

1.92                        “Trademarks” shall mean the registered marks used
for the identification of Approved Products.

 

1.93                        [...***...] Agreement” shall mean that certain
License Agreement between Organon and [...***...] dated January 17, 2005.

 

1.94                        “Voting Stock” shall have the meaning set forth in
Section 18.13(k).

 

2.                                      GENERAL

 

2.1                               Objectives.  The parties intend to carry out
their obligations and responsibilities under this Agreement, consistent with the
objectives set forth in and the resources allocated to such activities in the
Development Plan or the Marketing Plan, as applicable.  It is intended that the
work performed under this Agreement will be conducted as a unified collaborative
effort with activities by the parties carried out at each party’s respective
facilities or through the use contracted Third Parties, and this intent shall be
reflected in the Development Plan or the Marketing Plan, as applicable.

 

2.2                               Research and Development Activities.  It is
the intention of the parties that each party shall contribute to the research
and development of one or more Development Candidates in the Field.  It is
intended that each party shall contribute to costs (internal and external)
related to such research and development activities applying a 50/50 Split, or,
with respect to the [...***...] only, if elected by Organon upon written notice
to Cypress upon selection of the [...***...] a 60/40 Split, and the Development
Plan will be consistent with and provide for such proportional contribution and
subject to the prior approval of a Budget for the relevant time period.

 

2.3                               Commercialization.  It is the intention of the
parties to collaborate in the commercialization of one or more Approved Products
in the Field in the Shared Territory, consistent with the objectives set forth
in and the resources allocated to such activities in the

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

14

--------------------------------------------------------------------------------


 

Marketing Plan.  It is intended that the commercialization activities in the
Shared Territory will be conducted as a unified collaborative effort, and this
intent shall be reflected in the Marketing Plan.  Shared Revenue generated with
respect to Approved Products in the Field in the Shared Territory shall be
shared in proportion to the Level of Effort expended by the parties as
determined in accordance with the Marketing Plan, except to the extent that such
effort is not equal, in which case an appropriate royalty shall be calculated as
described herein. In the Rest of the World, Organon shall be solely responsible
for commercialization of Approved Products, and shall pay Cypress a royalty on
Net Sales.

 

2.4                               Manufacturing. In support of the
collaboration, Organon or its Affiliates shall manufacture and supply all
quantities of Development Candidates and Approved Products necessary for
development and commercialization in the Field and shall be responsible for
implementing all aspects of manufacturing, subject to the terms of the
Manufacturing Agreement, unless the parties decide, through the Joint
Development Committee or Joint Commercialization Committee, as applicable, to
have such supplies provided by a Third Party.

 

3.                                      COLLABORATION MANAGEMENT

 

3.1                               General. The parties shall coordinate and plan
their respective activities hereunder through the use of two committees, a Joint
Development Committee and a Joint Commercialization Committee, which shall be
collectively known as “Joint Committees.”

 

3.2                               Procedures for the Joint Committees

 

(a)                                  Membership.  The Joint Committees shall
include an equal number of members designated by each of Organon and Cypress,
such number to be mutually agreed upon by the parties.  Each Joint Committee
member shall have experience appropriate for the activities to be conducted by
such Joint Committee.

 

(b)                                  Meetings.  The Joint Committees shall meet
at such times and such places as shall be determined from time to time by
Organon and Cypress, but in any event, not less than twice in each calendar
year.  Members of a Joint Committee may participate in meetings of such Joint
Committee in person or by conference telephone call.

 

(c)                                  Quorum.  A quorum for the conduct of
business by a Joint Committee shall consist of a majority of the members
designated by Organon and a majority of the members designated by Cypress.

 

(d)                                  Decisions.  All actions and decisions by a
Joint Committee shall require unanimous approval at a meeting at which a quorum
is present, with the members representing Cypress collectively having one vote
and the members representing Organon collectively having one vote.  All actions
taken, whether at a meeting or by an action by written consent, shall be set
forth in minutes and circulated to each member of a Joint Committee.  Expenses
incurred by a member of a Joint Committee in connection with the activities of
the Joint Committee will be borne by the party that designated such member.

 

(e)                                  Administration.  The chairperson of each
Joint Committee shall be determined by the party that has Operational Control of
the activities relevant to such committee.

 

15

--------------------------------------------------------------------------------


 

The party not designating the chairperson shall designate one of its
representative members as secretary to such Joint Committee.  The chairperson
shall be responsible for calling meetings of such Joint Committee, sending
notices of meetings to all members and leading such meetings.

 

(f)                                    Minutes. Within 15 days after a Joint
Committee meeting, the secretary of such Joint Committee shall prepare and
distribute minutes of the meeting, which shall provide a description in
reasonable detail of the discussions had at the meeting and a list of any
actions, decisions or determinations approved by such Joint Committee.  The
secretary shall be responsible for circulation of all draft and final minutes. 
Draft minutes shall be first circulated to the chairperson, edited by the
chairperson and then circulated in final draft form to all members of such Joint
Committee sufficiently in advance of the next meeting to allow adequate review
and comment prior to the meeting.  Minutes shall be approved or disapproved, and
revised as necessary, within 30 days after the applicable meeting.  Final
minutes shall be distributed to the members of such Joint Committee.

 

(g)                                 Diligence. Each Joint Committee shall adopt
project progression guidelines, including criteria for the designation of
Development Candidates, the filing of INDs, the commencement of Phase I Clinical
Trials, Phase II Clinical Trials and Phase III Clinical Trials, and the filing
of INDs and NDAs.  Each party shall use Diligent Efforts to conduct the
activities that are assigned to it in the Development Plan or Marketing Plan, as
applicable, and each shall devote sufficient resources to carry out such
respective activities.

 

(h)                                 Resources.  If either party believes that
the parties are not devoting resources and participation to the activities to be
conducted under this Agreement substantially in accordance with the principles
and objectives set forth in Sections 3.2(g), 4 and 5, such party may submit the
matter to the relevant Joint Committee in writing, providing a reasonably
detailed description of its reasons for such belief.  Taking into account
historical and prospective participation and resource devotion of the parties
during the current Calendar Quarter and the immediately following Calendar
Quarter, the relevant Joint Committee shall take such steps as may be reasonably
necessary to ensure substantial compliance in resources devoted and
participation by the parties in the activities to be conducted under this
Agreement with the principles and objectives set forth in Sections 3.2(g), 4 and
5.

 

3.3                               Dispute Resolution.  In the event a Joint
Committee is unable to decide or resolve any issue related to its functions, the
issue shall be referred to an appropriate senior executive officer of Cypress
and an appropriate senior executive of Organon.  Such officers of the parties
shall meet promptly thereafter and shall negotiate in good faith to resolve such
issue within 30 days of commencing such negotiations, but in any event shall
continue negotiations until they reach mutual agreement and neither party may
take any action related to such disputed issue until there is mutual agreement
by the representatives of Organon and Cypress on the Joint Committee or by such
officers of the parties.

 

3.4                               Final Decision Authority.

 

(a)                                  Development Candidate Selection.  Final
decision making authority with respect to the selection of a Development
Candidate with the goal of developing Approved Products is as set forth in
Section 4.3.

 

16

--------------------------------------------------------------------------------


 

(b)                                  Operational Control.  Cypress shall have
the Operational Control of development of Development Candidates in the Field in
the Shared Territory, provided that, if Cypress exercises the Cypress Option,
Organon shall thereafter have Operational Control of clinical development of
Development Candidates in the Field in the Shared Territory.  Organon shall have
the Operational Control of development of Development Candidates in the Field in
the Rest of the World, provided that, if Organon exercises the Organon Option,
Cypress shall thereafter have Operational Control of clinical development of
Development Candidates in the Field in the Rest of the World.  Budgets, the
Development Plan and the Marketing Plan shall always require the joint approval
of the parties or the Joint Development Committee or the Joint Commercialization
Committee, as applicable, provided that neither the Organon Option nor the
Cypress Option has been exercised.  Organon shall have Operational Control with
respect to commercialization of Approved Products, provided that, if Organon
exercises the Organon Option, Cypress shall thereafter have Operational Control
with respect to commercialization of Approved Products.  In no event shall
either party be required to spend more than was agreed in a Budget for any given
year.

 

3.5                               Establishment of Joint Development Committee. 
Within 30 days of the Effective Date, the parties shall establish a committee
(the “Joint Development Committee”), which shall coordinate development of
Development Candidates in all territories, including the conduct of the
following activities:

 

(a)                                  Review, discuss and agree upon the
Development Plan, including any trials or studies that are required to obtain or
maintain Regulatory Approval of an Approved Product;

 

(b)                                  Monitoring of the execution of the
Development Plan, including allocation of activities and responsibilities
between parties and review and discussion of progress and performance of
parties’ respective research and development activities under the Development
Plan;

 

(c)                                  Overseeing, reviewing, discussing and
approving  all substantive communications and issues with the relevant
regulatory authorities regarding research, development and registration of
Development Candidates in the Field, including, but not limited to
communications, meetings, submissions, labeling and other regulatory actions;

 

(d)                                  Making of go/no go decisions with respect
to filing NDAs and other significant regulatory filings related to the
Development Candidates and Approved Product in the Field in the Shared
Territory.

 

(e)                                  Review, discuss and approve (subject to
final approval by the respective parties) proposed Budgets for Development
Expenses, and submit such Budgets for approval by Cypress and Organon;

 

(f)                                    If a party exceeds the expenses which it
is permitted to incur under the Budget, review and recommend to the parties,
subject to their respective approval, whether the Budget should be revised to
include all or a portion of such additional amount;

 

17

--------------------------------------------------------------------------------


 

(g)                                 Discuss and determine whether a Third Party,
rather than Organon, should supply Development Candidates, taking into
consideration quality and price of supply;

 

(h)                                 Review and discuss Organon Information and
Cypress Information presented at each meeting of the Joint Development
Committee;

 

(i)                                    Discuss and determine whether both
parties should cease development of all Development Candidates in the Field;

 

(j)                                    If there is a dispute between the parties
as to which party shall own any particular item of Information, establish a
procedure to resolve such dispute, which may include engaging a qualified Third
Party patent attorney unaffiliated with and independent of the parties and
jointly selected by the parties, as an expert to resolve such dispute; and

 

(k)                                Review and discuss whether a license to any
intellectual property rights of any Third Party is required or beneficial for
work under this Agreement.  In the event the Joint Development Committee
determines that such Third Party license is required or beneficial, the Joint
Development Committee shall determine which party shall be responsible for
obtaining such license, as applicable.  In making any such determination
provided for in this Section as to the need for or benefit of any such Third
Party license, due consideration shall be given to the advisability of seeking
an opinion of counsel.

 

3.6                               Joint Commercialization Committee.  As soon as
the parties deem appropriate, but in no event later than the date on which the
first patient is enrolled in a Phase III Clinical Trial of a Development
Candidate, Organon and Cypress shall establish a Joint Commercialization
Committee (the “Joint Commercialization Committee”) to coordinate the
commercialization and marketing of Approved Products in the Field in all
territories, including the conduct of the following activities:

 

(a)                                  Review, discuss and agree upon the
Marketing Plan for the Shared Territory and marketing issues with a worldwide
impact, including any trials or studies other than those that are required to
obtain or maintain Regulatory Approval of an Approved Product and launch
criteria for commercialization (with input from the Joint Development
Committee);

 

(b)                                  Review and discuss commercialization
strategy for the Rest of the World;

 

(c)                                  Review, discuss and approve (subject to
final approval by the respective parties) proposed Budgets for Allowable
Commercialization Expenses, and submit such Budgets for approval by Cypress and
Organon;

 

(d)                                  Discuss and determine whether a Third
Party, rather than Organon, should supply Approved Product, taking into
consideration quality and price of supply;

 

(e)                                  Review and discuss Organon Information and
Cypress Information presented at each meeting of the Joint Commercialization
Committee;

 

(f)                                    Discuss and determine whether both
parties should cease commercialization of all Approved Products in the Field;
and

 

18

--------------------------------------------------------------------------------


 

(g)                                 If there is a dispute between the parties as
to which party shall own any particular item of Information, establish a
procedure to resolve such dispute, which may include engaging a qualified Third
Party patent attorney unaffiliated with and independent of the parties and
jointly selected by the parties, as an expert to resolve such dispute.

 

4.                                      DEVELOPMENT AND REGULATORY APPROVAL
ACTIVITIES

 

4.1                               Development Activities.

 

(a)                                  Conduct of Development Activities under the
Development Plan.  The parties will undertake and share responsibility for
developing and obtaining Regulatory Approval of Development Candidates in the
Field in the Shared Territory after the selection of a Development Candidate
pursuant to Section 4.3.  Such development and efforts to obtain Regulatory
Approval shall be conducted pursuant to the Development Plan.  The Development
Plan may be amended from time to time with approval of the Joint Development
Committee.

 

(b)                                  Contents of the Development Plan.  The
parties agree that the Development Plan will include a Budget and will reflect
development activities for Development Candidates in the Field through the first
NDA filing.  Each Development Plan shall be in writing and shall set forth with
reasonable specificity the research and development objectives, priorities,
activities, milestones, budgets, personnel requirements, other resources and
allocations of responsibilities between the parties with respect to the
applicable Development Candidate for the period covered by such Development Plan
in a manner consistent with the terms of this Agreement, including, without
limitation, the objectives set forth in Sections 2.1 and 2.2 and the terms and
conditions set forth in this Section 4.  The Development Plan shall cover all
aspects of development of Development Compounds and Approved Products and shall
include, with reasonable specificity, the development activities to be performed
by each party and the development activities, if any, to be performed by
subcontractors. The parties will use Diligent Efforts to structure the
Development Plan in such a way as to maximize the usefulness of data and results
generated thereunder for registration of Development Candidates in the Field in
the Rest of the World; provided that neither party will be required to conduct
studies or other development activities that would cause such party to incur
costs that would be significantly greater than the costs that would have been
incurred by such party if such studies or other development activities were
structured for purposes of generating data and results for use in registration
in the Shared Territory only.

 

(c)                                  Adoption and Modification of the
Development Plan.  The initial Development Plan shall be discussed at the first
meeting of the Joint Development Committee, and shall be finalized within 90
days of the Effective Date.  In subsequent years, the Joint Development
Committee shall present an annual Budget of Development Expenses, for each
Development Candidate for the subsequent year, by November 1.  The
responsibility of the Joint Development Committee to prepare a Development Plan
for a Development Candidate shall terminate upon the earlier of (A) the date of
exercise of the Organon Option or the Cypress Option, as applicable, or (B) the
agreement of the parties to cease further development of the Development
Candidate.

 

19

--------------------------------------------------------------------------------


 

(d)                                  Performance of the Development Plan.  The
parties will use Diligent Efforts to perform their respective responsibilities
under the Development Plan.

 

(e)                                  Shared Effort and Cost under the
Development Plan.  The Development Plan is intended to represent a 50/50 sharing
of the research and development efforts (which may be adjusted to a 60/40
sharing of efforts as described in Section 5.3(b)(iv)), and internal and Third
Party costs of such efforts, required to obtain Regulatory Approval of
Development Candidates in the Field in the Shared Territory.

 

(f)                                    Development FTE Rate.  The rate of
payment for Development FTEs (the “Development FTE Rate”) shall be an initial
rate of [...***...] per year per Development FTE, which may be modified by the
Joint Development Committee.  The Development FTE Rate shall be adjusted on a
Calendar Year basis to account for inflation and exchange rates, based on agreed
upon references, for the subsequent Calendar Year.  No changes shall be made on
account of exchange rates in the event that the rate of exchange between the US
Dollar and the Euro remains between [...***...] to the Euro.  The precise method
of reconciling these costs shall be determined by the Joint Development
Committee.  Calculation of costs for Development FTEs to be included in
Development Expenses would be made using actual hours for Development FTEs
performing activities pursuant to the Development Plan.  In no event will any
internal costs of a party other than those included in the Development FTE Rate
be included in the Development Expenses.

 

4.2                               Initial Studies in Obstructive Sleep Apnea. 
Cypress shall test [...***...] in a Proof of Concept Trial in the Field, and
Organon shall test the […***…] in a Proof of Concept Trial/Phase II Clinical
Trial in the Field, which trials are expected to be completed within [...***...]
following the Effective Date.  Each party shall bear its own costs for the
studies discussed in this Section, and the provisions of Sections 8.4 and 8.5
shall only apply after the completion of the studies described in this Section.

 

4.3                               Selection of Development Candidate.  Following
completion of the studies described in Section 4.2, the Joint Development
Committee shall apply the Selection Criteria to determine whether the studies
referenced in Section 4.2 generated results sufficient to allow selection of a
Development Candidate.  In the event that the Joint Development Committee
determines that additional studies are required to reach a decision, then the
Joint Development Committee shall order additional studies, which will be shared
equally by the parties.  In the event that Joint Development Committee
determines that it has sufficient information to enable selection of a
Development Candidate, the President of Cypress and the Vice President, Research
of Organon shall apply the Selection Criteria to determine which Development
Candidate to take into further Clinical Trials based on the Selection Criteria
within 30 days of presentation to the Joint Development Committee of the results
of such studies (and any other information the Joint Development Committee
determines to be necessary to make such decision).

 

(a)                                  First Level of Resolution.  If such
determination is not made pursuant to the preceding paragraph within such
[...***...] the Joint Development Committee shall provide written notice thereof
to Cypress and Organon no later than the end of such [...***...] period (“First
Notice”), referring such determination to a senior scientific officer of
Cypress, and a senior research manager of Organon.  Such representatives shall
meet and make a final

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

20

--------------------------------------------------------------------------------


 

determination with respect to Development Candidate selection as soon as
reasonably practicable, and in no event more than [...***...] of receipt of the
First Notice.

 

(b)                                  Second Level of Resolution.  If such
representatives are not able to make such determination within such [...***...]
period following the First Notice, they shall provide written notice thereof to
Cypress and Organon no later than the end of such [...***...] period (the
“Second Notice”), referring such determination to an Organon executive officer
more senior than the preceding Section and the Chief Executive Officer of
Cypress.  Such executive officers shall meet and make a final determination with
respect to Development Candidate selection within [...***...] of receipt of the
Second Notice; provided, however, that [...***...] then the determination made
by the senior executive officer of Organon shall be deemed the final
determination with respect to the Development Candidate selection.

 

4.4                               Assistance; Updates.  The parties shall
reasonably assist each other in their efforts to obtain NDA approvals and any
additional Regulatory Approvals with respect to Development Candidates in the
Field or in the Animal Health Field; provided that no party shall be required to
incur costs in providing such assistance that would significantly increase those
costs to be incurred by such party in accordance with the other terms of this
Agreement.  Cypress shall keep Organon fully informed of the registration
process of Development Candidates in the Field in the Shared Territory through
the Joint Development Committee.  Organon shall provide reasonable updates as
requested on the progress of seeking registration of Development Candidates in
the Field in the Rest of the World.

 

4.5                               Regulatory Matters in the Shared Territory. 
Organon will hold the IND for each Development Candidate that contains the
[...***...] Enantiomer as the [...***...] in the Field in the Shared Territory.
Cypress will hold the IND for all other Development Candidates in the Field in
the Shared Territory.  If Organon has not exercised the Organon Option, Organon
will hold each NDA for each Approved Product in the Field in the Shared
Territory, and Cypress will provide reasonable assistance to Organon to
facilitate Organon holding the NDA for each Approved Product.  If Cypress
exercises the Cypress Option, Cypress will transfer the IND for each Development
Candidate in the Field in the Shared Territory to Organon promptly upon exercise
of the Cypress Option.  If Organon exercises the Organon Option, Organon will
transfer the NDA for each Approved Product in the Field in the Shared Territory
to Cypress promptly upon exercise of the Organon Option or at such earlier time
as determined by the Joint Development Committee.

 

(a)                                  Regulatory Oversight.  The parties shall be
jointly involved in reviewing, discussing, approving and coordinating all
material regulatory actions, communications and filings with and submissions,
including filings and submissions of supplements and amendments thereto, to
regulatory authorities with respect to each Development Candidate in the Field,
with Cypress having Operational Control with regard to such matters in the
Shared Territory, provided that Cypress has not exercised the Cypress Option,
and in the Rest of the World if

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

21

--------------------------------------------------------------------------------


 

Organon has exercised the Organon Option, and Organon being solely responsible
with regard to such matters in the Rest of the World, provided that Organon has
not exercised the Organon Option, and in the Shared Territory if Cypress has
exercised the Cypress Option.  Each party shall give the other a reasonable
opportunity for prior review of and comment on all such substantive
communications, filings and submissions with or to regulatory authorities with
respect to each Development Candidate in the Field and shall incorporate those
of such comments as can reasonably be incorporated into such communications,
filings and submissions, with all such final substantive communications, filings
and submissions to be in a form mutually agreed by the parties.

 

(b)                                  Regulatory Meetings and Correspondence. 
The parties shall be jointly responsible for interfacing, corresponding and
meeting with Regulatory Authorities with respect to Development Candidates in
the Field in the Shared Territory.  Both parties will be entitled to attend all
meetings and telephone conferences with Regulatory Authorities in which
substantive matters with regard to Development Candidates in the Field are
discussed.

 

4.6                               Material Transfer.  Either party may provide
to the other party certain material Controlled by the supplying party for use by
the other party in furtherance of this Agreement, which material shall be
referred to as “Program Materials.”  All such Program Materials shall be
considered Confidential Information of the supplying party.  All such Program
Materials delivered to the other party shall remain the sole property of the
supplying party, shall be used only in furtherance of and in compliance with
this Agreement and solely under the control of the other party and its
Affiliates, shall not be used or delivered to or for the benefit of any Third
Party without the prior written consent of the supplying party and shall not be
used in research or testing involving human subjects unless first approved by
the supplying party or expressly permitted under this Agreement.  The Program
Materials supplied under this Section must be used with prudence and appropriate
caution in any experimental work, because not all of their characteristics may
be known.  THE PROGRAM MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR
ANY WARRANTY THAT THE USE OF THE PROGRAM MATERIALS WILL NOT INFRINGE OR VIOLATE
ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.

 

4.7                               Activities in the Rest of the World.  Organon
shall be responsible, at its own discretion and its own expense, for developing
and obtaining Regulatory Approval of Development Candidates in the Field in the
Rest of the World, beyond any of the development activities conducted in the
Shared Territory pursuant to this Section 4 that may be useful for such purpose.

 

4.8                               Rights Outside the Field.  Cypress shall offer
to Organon a first right to negotiate co exclusive joint research and
development of Development Candidates and Approved Products in any field,
outside the Field, with the exception of the Animal Health Field, for which
Cypress Controls Patents claiming the use of Development Candidates or Approved
Products in such field on terms and subject to conditions to be separately
negotiated by the parties.  In the event that [...***...] Cypress shall offer

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

22

--------------------------------------------------------------------------------


 

the terms for such collaboration to Organon before offering such opportunity to
any Third Party.  Organon shall have 60 days in which to respond to such offer. 
If Organon provides written notice to Cypress expressing interest in such rights
during such 60 day period, the parties shall negotiate the terms for any such
collaboration in good faith; provided, however, that, if the parties have not
reached agreement on the principal terms of such collaboration within
[...***...] after Organon’s notice expressing its interest, then Cypress shall
have no further obligation to Organon with respect to research and development
of Development Candidates and Approved Products in such field and may pursue
such activities alone or with one or more Third Parties.

 

4.9                               [...***...]  Within 60 days of receiving
approval to [...***...] the [...***...] with a [...***...] in any country in the
Shared Territory, the parties will meet to discuss in good faith fair and
reasonable financial compensation by Organon to Cypress taking into account
whether the development or commercialization of the [...***...] in the Field has
required or shall require the [...***...]  If the parties are unable to reach
agreement within [...***...] after the launch of the [...***...] in the […***…]
in any country in the Shared Territory, the parties shall submit the matter for
final and binding resolution by a panel of three experts with relevant industry
experience.  Each party shall promptly select one person to serve on such panel,
and the two persons selected by the parties shall select the third member of the
panel within 15 days of their appointment.  Within 15 days after the third
member of the panel is selected, each party shall submit to the panel and the
other party its final proposal for fair and reasonable financial compensation by
Organon to Cypress for the [...***...] in the Shared Territory.  The panel will
make a decision within 30 days after receiving both parties’ proposals.  The
arbitrators’ decision will be limited to choosing one of the two final proposals
and will be final, binding and non-appealable.

 

5.                                      COMMERCIALIZATION

 

5.1                               Commercialization Activities in the Rest of
the World.  Organon shall have the option, by itself or through its
sublicensees, at its own expense, to manufacture, launch, promote, market and
sell Approved Products in the Field in the Rest of the World.

 

5.2                               Commercialization in the Shared Territory. 
Organon, by itself or through its sublicensees, shall undertake, and have sole
responsibility for, the manufacture, launch, promotion, marketing and sale of
Approved Products in the Field in the Shared Territory, subject to the Cypress
Participation Right and provided that Organon has not exercised the Organon
Option.  Unless Organon has exercised the Organon Option, all sales shall be
booked on the account of Organon.  In the event that, within [...***...] after
the commencement of the first Phase III Clinical Trial with respect to a
Development Candidate in the Field in the Shared Territory, either party may
provide the other party with written notice of its offer to enter into an
agreement for the joint commercialization of such Approved Product in the Field
in the Shared Territory.  The other party shall have the right to accept such
offer and enter into such commercialization agreement, which is expected to
occur within [...***...] following such notice.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

23

--------------------------------------------------------------------------------


 

5.3                               Launch, Promoting and Marketing Plans in the
Shared Territory.

 

(a)                                  Launch Efforts.  The NDA holder will use
Diligent Effort to launch the first Approved Product in the United States within
no more than [...***...] following Regulatory Approval of such Approved Product
in the United States if the parties agree that the Approved Product has met the
launch criteria for commercialization adopted by the Joint Commercialization
Committee in the Marketing Plan.  Organon will use Diligent Efforts to prepare
for, to launch and to market Approved Products in the Field in the Shared
Territory.

 

(b)                                  Marketing Plans.

 

(i)                                    No later than the date of submission of
the NDA for the first Approved Product in any country in the Shared Territory,
the parties shall prepare, subject to review, comment and approval by the Joint
Commercialization Committee, a rolling [...***...] plan for marketing and
commercialization of Approved Products in the Field in the Shared Territory (the
“Marketing Plan”) that will include (1) marketing strategy, (2) the Budget for
Allowable Commercialization Expenses, including, without limitation, amounts
budgeted for expenditures on sales and sales management, physician promotion and
medical education for Approved Product in the Shared Territory in such year
(3) the aggregate number of detailing calls with respect to Approved Product
that are projected in such year, (4) the criteria for commercial launch of an
Approved Product and (5) other activities with respect to Approved Product to be
conducted by the parties in such year, including professional and consumer
education activities and studies of Approved Product in the Field conducted
after obtaining Regulatory Approval.  The parties shall endeavor to have the
ratio of the value of their respective efforts under the Marketing Plan be
equivalent to the Sharing Ratio.  The Marketing Plan shall be updated on an
annual basis by the Joint Commercialization Committee three to six months in
advance of the beginning of the next applicable Calendar Year.

 

(ii)                                Each Marketing Plan will be in writing and
shall set forth with reasonable specificity the commercialization objectives,
priorities, strategies, activities, budgets, personnel requirements, other
resources and allocations of responsibilities between the parties with respect
to the Approved Products in the Shared Territory for the period covered by such
Marketing Plan in a manner consistent with the terms of this Agreement
including, without limitation, the terms and conditions set forth in this
Section 5.  The Marketing Plan(s) shall cover all aspect of commercialization of
the Approved Products in the Field in the Shared Territory, and shall include,
with reasonable specificity, the commercialization, marketing and sales
activities to be performed by each party and the commercialization, marketing
and sales activities, if any, to be performed by subcontractors and/or any other
Third Party.

 

(iii)                            The Marketing Plan will set forth the division
of promotional effort by Cypress and Organon with respect to Approved Products
in the Field in the Shared Territory in each year, which shall take into account
following factors (which shall be assigned a value for purposes of computing the
Level of Effort of each Party by the Joint Commercialization Committee based on
the activity performed):  (A) number of detail calls to be made by or on behalf
of each party in which Approved Product is in the “P1” position; (B) number of
detail calls to be made by or on behalf of each party in which Approved Product
is in the “P2” position; (C) the effort regarding marketing or promotional
activities with respect to Approved Product

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

24

--------------------------------------------------------------------------------


 

made by or on behalf of each party, including, without limitation, professional
and consumer education activities with respect to Approved Product in the Field,
and studies of Approved Product in the Field conducted after obtaining
Regulatory Approval.  [...***...]  Furthermore, the Marketing Plan will set
forth the activities and allocation of internal and external FTEs related to the
commercialization of the Approved Product in the Field in the Shared Territory
in each year.  Each party’s detailing and promotional efforts with respect to
Approved Products in the Field in the Shared Territory in a given year as a
percentage of total detailing and promotional efforts of the parties shall be
known as the “Level of Effort.”

 

(iv)                               The Level of Effort between the parties will
be designed to achieve a 50/50 Split of detailing and promotional efforts. 
Organon may, [...***...] by written notice to Cypress, instead provide for a
Level of Effort between the parties designed to achieve a 60/40 Split of
detailing and promotional efforts.  The ratio of the Level of Effort of Organon
to the Level of Effort of Cypress in a given year is referred to as (the
“Sharing Ratio”).  For example, if the Level of Effort of Organon is 60% and the
Level of Effort of Cypress is 40%, the Sharing Ratio would be 60%/40%.  The
Sharing Ratio for a given year shall be set forth in the Marketing Plan for that
year.  The Joint Commercialization Committee will establish procedures for
determining the timing and level of change in the Sharing Ratio.  Any change in
the Sharing Ratio would occur on a year-to-year basis, not within a year. 
During the course of the year, the parties will cooperate and coordinate to
assure that the actual Sharing Ratio determined using the actual Level of Effort
of each party for that year will be as close as possible to the Sharing Ratio
established in the Marketing Plan.

 

(v)                                   Cypress will have the Cypress
Participation Right to perform up to 50% of the total detailing and promotional
efforts with the Cypress Sales Force for Approved Products in the Field in the
Shared Territory in each year on a per physician basis pursuant to the Marketing
Plan.  Organon will supply to Cypress copies of Organon marketing materials for
use in such promotion efforts by Cypress, the cost of which shall be included in
the Allowable Commercialization Expenses.  Cypress shall have the option to
request that Organon sales representatives act on behalf of Cypress to perform
some or all of the detailing or promotional efforts allocated to Cypress as
reflected in the Level of Effort of Cypress specified in the Marketing Plan for
a given year.  Cypress shall be required to exercise this option to perform any
Level of Effort in excess of 25% of the total Level of Effort for any given
year.  Cypress will notify Organon of its request no less than [...***...] in
advance for a given year in connection with the preparation of the Marketing
Plan for that year.  Organon will make available to Cypress the Organon sales
representatives so requested by Cypress, unless Organon elects to allow Cypress
the right to contract with Third Party for such services pursuant to
Section 7.4(a)(i)(2).  Cypress shall pay Organon for Organon sales
representatives that perform detailing or promotional efforts for Approved
Product on behalf of Cypress, as requested by Cypress, at the price [...***...]
provided that, if Cypress provides written documentation (from a reputable
industry source such as IMS) that the then-current average price for the
applicable sales representative activities in the industry is less than the
price then charged by Organon for the Organon sales representatives, then
Cypress shall instead pay Organon such average price for applicable sales
representative

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

25

--------------------------------------------------------------------------------


 

activities performed by the Organon sales representatives.  In the case that
Organon would decide to sublicense out its commercialization rights to a Third
Party pursuant to Section 7.4(a)(ii)(3), or would decide to make use of a Third
Party to perform all or part of the detailing, in the Shared Territory, Organon
may transfer (in whole but not in part) its right to perform 25% of the total
detailing effort for Cypress as described above to such Third Party.  Cypress
may also contract with any Third Party to perform some or all of the detailing
or promotional efforts allocated to Cypress (with respect to which Cypress is
not required to use Organon sales representatives) as reflected in the Level of
Effort of Cypress specified in the Marketing Plan for a given year; provided
that the cost to Cypress of such Third Party’s services are not more than the
price that Organon would have charged for such services; and further provided
that such Third Party services are comparable in quality to those offered by
Organon based on factors such as market share gained on launch of new products
and number and experience of available sales representatives.

 

5.4                               Sharing of Allowable Commercialization
Expenses and Shared Revenue.  All Allowable Commercialization Expenses and
Shared Revenue in the Shared Territory will be shared by the parties in
accordance with Sections 8.5 and 8.6.  All costs of Organon or Cypress for the
launch, promotion, marketing, distribution and sale of Approved Product in the
Field in the Shared Territory, other than Allowable Commercialization Expenses
shared by the parties in accordance with Section 8.5, shall be borne by the
party that incurred such costs.

 

5.5                               Determination of Where to Commercialize
Approved Products.  The parties agree that the determination whether to
commercialize Approved Products in countries in the Shared Territory is
important and will depend upon a variety of commercial factors to be considered
jointly by the parties.  The decision of whether to commercialize Approved
Products in a country in the Shared Territory other than the United States shall
be made by the Joint Commercialization Committee.

 

5.6                               Commercialization in the Shared Territory by
Joint Marketing/Development Collaborators.  In the event the Joint
Commercialization Committee (or if the Joint Commercialization Committee has not
yet been formed, then the parties by mutual agreement) determines that a
particular Approved Product should be commercialized entirely by or through one
or more Third Parties (each, a “Joint Marketing/Development Collaborator”)
throughout the Shared Territory or in one or more particular countries or
regions, then the parties may, in their respective sole discretion, enter into a
definitive agreement with the applicable Joint Marketing/Development
Collaborator(s) granting rights under such Patents and Information Controlled by
such party, including Joint Patents, as necessary to enable such Joint
Marketing/Development Collaborator(s) to develop, make, have made, use, sell,
offer for sale and import Approved Products in the Field in the Shared Territory
or in such country, countries or region(s), as applicable.

 

5.7                               Rights if Organon Option is Exercised.  To the
extent Organon exercises the Organon Option, Cypress, by itself or through its
sublicensees, shall, at its sole expense, undertake, and have sole
responsibility for the launch, promotion, marketing and sale of Approved
Products in the Field, and royalties shall be paid by Cypress to Organon
pursuant to Section 8.3(a).  Development Expenses and Allowable
Commercialization Expenses incurred prior to the exercise of the Organon Option
shall be shared pursuant to Sections 8.4 and 8.5,

 

26

--------------------------------------------------------------------------------


 

respectively.  Organon shall maintain its rights to manufacture pursuant to the
Clinical Supply Agreement and the Manufacturing Agreement in the event that it
exercises the Organon Option.

 

5.8                               Rights if Cypress Option is Exercised.  To the
extent Cypress exercises the Cypress Option, Organon, by itself or through its
sublicensees, shall, at its sole expense, undertake, and have sole
responsibility for the manufacture, launch, promotion, marketing and sale of
Approved Products in the Field in the Shared Territory, and royalties shall be
paid by Organon to Cypress pursuant to Section 8.3(b).  Development Expenses and
Allowable Commercialization Expenses incurred prior to the exercise of the
Cypress Option shall be shared pursuant to Sections 8.4 and 8.5, respectively.

 

5.9                               Compliance with Laws.  The parties shall
comply, and shall cause their respective sales forces and all other employees,
agents and representatives to comply, with all applicable laws, regulations and
guidelines in connection with the manufacturing, launch, promotion, marketing
and sale of Approved Products.

 

5.10                        Sales and Marketing Diligence.  Organon, by itself
or through its sublicensees, shall use Diligent Efforts to promote, market and
sell Approved Products in the Field in the Shared Territory in accordance with
the Marketing Plan.  Cypress, by itself or through its sublicensees, shall use
Diligent Efforts to promote Approved Products in the Field in the Shared
Territory in accordance with the Marketing Plan. If a party’s actual Level of
Effort during any Calendar Year varies by any significant percentage from the
Level of Effort of such party specified in the Marketing Plan for such Calendar
Year or there are concerns regarding the detailing and promotional efforts of a
party, the Joint Commercialization Committee will discuss and determine how to
address the matter with the intent of resolving such matter as expeditiously as
possible.

 

5.11                        Product Recall.  In the event that either party
determines that an event, incident or circumstance has occurred that may result
in the need for a recall or other removal of any Approved Product, or any lot or
lots thereof, from a market in the Shared Territory, it shall advise and consult
with the other party with respect thereto.  The owner of the relevant Regulatory
Approval (or proposed Regulatory Approval), shall make the final determination
to recall or otherwise remove the Approved Product or any lot or lots thereof
from the market.

 

5.12                        Notice of Adverse Reactions.  Each party shall
advise the other as promptly as reasonably practical by facsimile or overnight
delivery service addressed to the attention of its Vice President, Regulatory
Affairs (or equivalent), of any adverse drug reaction that has been brought to
that party’s attention.  The parties intend to enter into a pharmacovigilance
agreement, in mutually acceptable form, to set forth in further detail matters
related to product recall, adverse event reporting and related matters.

 

6.                                      OPT OUT OPTIONS

 

6.1                               Organon Option.  Organon shall have the option
(the “Organon Option”), in its discretion, to discontinue shared participation
in the development and commercialization of Development Candidates and Approved
Products, but not before the decision by the Joint Development Committee to
proceed with commencement of the first Phase III Clinical Trial.  To

 

27

--------------------------------------------------------------------------------


 

exercise the Organon Option, Organon shall provide at least [...***...] prior
written notice to Cypress if such exercise occurs prior to Regulatory Approval
of an Approved Product, or at least [...***...] prior written notice if such
exercise occurs after Regulatory Approval.  If Organon exercises the Organon
Option, then during [...***...] as applicable, following Organon’s written
notice of such exercise, the applicable Joint Committee will meet and, if
Cypress determines that it also wishes to discontinue the development and
commercialization of Development Candidates and Approved Products, then instead
of the exercise of the Organon Option, the applicable Joint Committee will be
deemed to have determined to cease development of all Development Candidates in
the Field or commercialization of all Approved Products in the Field, as
applicable, resulting in termination of this Agreement pursuant to
Section 15.2(c).  If Organon elects to exercise the Organon Option and Cypress
does not decide to discontinue the development and commercialization of
Development Candidates and Approved Products as provided in the immediately
preceding sentence, Organon will cooperate with Cypress to transfer to Cypress
any required approvals, licenses and documentation regarding the Development
Candidate in the Field that are in the name of Organon or any of its
Affiliates.  Upon exercise of the Organon Option, the Cypress Option shall
terminate.

 

6.2                               Cypress Option.  Cypress shall have the option
(the “Cypress Option”), in its discretion, to discontinue shared participation
in the development and commercialization of Development Candidates and Approved
Products, but not before the decision by the Joint Development Committee to
proceed with commencement of the first Phase III Clinical Trial; provided that,
in the event that Organon has selected the Selected Enantiomer pursuant to
Section 4.3 after completion of the resolution procedures described therein,
Cypress may exercise the Cypress Option on or after Development Candidate
selection.  To exercise the Cypress Option, Cypress shall provide at least
[...***...] prior written notice to Organon if such exercise occurs prior to
Regulatory Approval of an Approved Product, or at least one year’s prior written
notice if such exercise occurs after Regulatory Approval.  If Cypress exercises
the Cypress Option, then during [...***...] as applicable, following Cypress’
written notice of such exercise, the applicable Joint Committee will meet and,
if Organon determines that it also wishes to discontinue the development and
commercialization of Development Candidates and Approved Products, then instead
of the exercise of the Cypress Option, the applicable Joint Committee will be
deemed to have determined to cease development of all Development Candidates in
the Field or commercialization of all Approved Products in the Field, as
applicable, resulting in termination of this Agreement pursuant to
Section 15.2(c).  If Cypress elects to exercise the Cypress Option and Organon
does not decide to discontinue the development and commercialization of
Development Candidates and Approved Products as provided in the immediately
preceding sentence, Cypress will cooperate with Organon to transfer to Organon
any required approvals, licenses and documentation regarding the Development
Candidate in the Field in the Shared Territory that are in the name of Cypress. 
Upon exercise of the Cypress Option, the Organon Option shall terminate.  In
case Organon explicitly has waived its right to manufacture, the right is
automatically transferred to Cypress.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

28

--------------------------------------------------------------------------------

 


 

7.                                      LICENSE GRANTS.

 

7.1                               Licenses Granted to Cypress.

 

(a)                                  In the Field.  Subject to the terms and
conditions of this Agreement, Organon grants to Cypress a worldwide license or
sublicense, as applicable, with the right to sublicense under the terms
described in Section 7.4, under the Organon Technology, the Joint Data and the
Joint Patents to research, develop, make, have made, use, and import Development
Candidates and Approved Products in the Field.  Subject to the terms and
conditions of this Agreement, Organon grants to Cypress a worldwide license or
sublicense, as applicable, with the right to sublicense under the terms
described in Section 7.4, under the Organon Technology, the Joint Data and the
Joint Patents to sell and offer for sale Approved Products in the Field in the
Shared Territory.  The licenses granted under this Section shall be co exclusive
between Cypress and Organon and shall be effective during the License Term;
provided, however, that, subject to Section 7.5, these licenses (i) shall
automatically become exclusive (even as to Organon) upon the date that Organon
exercises the Organon Option and continue to be effective during the License
Term, (ii) shall automatically become exclusive (even as to Organon) in the
Specific Country as provided in Section 7.1(b), and (iii) shall automatically
terminate upon the date that Cypress exercises the Cypress Option.  The
co-exclusive licenses mean that only Cypress and Organon may practice under such
licenses except to the extent sublicenses are permitted under Section 7.4.  The
parties agree that these licenses shall not be construed to include the right to
manufacture for commercial distribution, the rights for which are provided in
Section 9, unless Organon waives such manufacturing rights or grants such rights
to Cypress under terms included in the Manufacturing Agreement.  To the extent
that Organon, now or in the future, shall be required to obtain consent for a
sublicense from a Third Party to make this grant of rights effective, Organon
shall use commercially reasonable efforts to obtain such consent.

 

(b)                                  Specific Country.  The term “Specific
Country” shall mean each country in the Rest of the World in which Organon, in
its sole discretion, is not interested in commercializing Approved Products. 
Organon shall promptly notify Cypress in writing of which countries are Specific
Countries, if requested by Cypress.  Organon may respond to any request by
Cypress by indicating that it has not yet decided whether it wishes to
commercialize Approved Products in particular countries in the Rest of the
World.  The exclusivity of the licenses granted under Section 7.1(a) in the
Specific Country shall be effective beginning on the date that Cypress provides
written notice to Organon that it wishes to obtain such license in a Specific
Country and continuing during the License Term.

 

(c)                                  Restrictions on Licenses Granted to
Cypress.  Cypress acknowledges that certain rights granted by Organon to Cypress
under this Section 7.1 with respect to the Organon Technology are licensed to
Organon by the [...***...]  Specifically, the rights granted are subject to the
applicable terms and conditions of the [...***...] Agreement, including the
following restrictions:

 

(i)                                    Organon has agreed to ensure that any
sublicensee, in this case, Cypress, shall agree to be bound by, and subject to
the [...***...] Agreement for the benefit of the [...***...] including without
limitation the provisions of Articles 11.2 through 11.4.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

29

--------------------------------------------------------------------------------


 

(ii)                                Cypress acknowledges that that termination
date of the [...***...] Agreement occurs upon the earlier of (A) Approved
Products are no longer manufactured, used, sold or are the subject of research
by Organon or its Affiliates or sublicensees, or (B) such Approved Products are
no longer embraced within any valid claim of the Patent Rights and Program
Intellectual Property Rights are publicly known (as such capitalized terms are
defined in the [...***...] Agreement), unless earlier terminated in accordance
with Article 11 of the [...***...] Agreement, but subject to the right of
Cypress to continue its sublicense in full force and effect, with the
[...***...] as the sublicensor, as provided in Section 3.3.b. of the [...***...]
Agreement.

 

(iii)                            Organon has agreed to ensure that any
sublicense, in this case, to Cypress, shall include the obligation of the
sublicensee to account for and report its net Sales of Approved Products and
provide that [...***...] shall have audit rights on the same basis as if such
sales were Net Sales of Products by Organon under the [...***...] Agreement.

 

7.2                               Licenses Granted to Organon.

 

(a)                                  In the Shared Territory.  Subject to the
terms and conditions of this Agreement, Cypress grants to Organon a license or
sublicense, as applicable, under the Cypress Technology, the Joint Data and the
Joint Patents to research, develop, make, have made, use and import Development
Candidates and Approved Products in the Field in the Shared Territory, subject
to Section 7.2(d) and the Cypress Participation Right.  Subject to the terms and
conditions of this Agreement, Cypress grants to Organon a license or sublicense,
as applicable, under the Cypress Technology, the Joint Data and the Joint
Patents to sell and offer for sale Approved Products in the Field in the Shared
Territory, subject to Section 7.2(d) and the Cypress Participation Right.  The
licenses granted under this Section (i) shall be co exclusive between Cypress
and Organon and shall be effective during the License Term, (ii) shall, subject
to Section 7.5, automatically become exclusive (even as to Cypress) upon the
date that Cypress exercises the Cypress Option and continue to be effective
during the License Term, and (iii) shall automatically terminate upon the date
that Organon exercises the Organon Option.  The co-exclusive licenses means that
only Cypress and Organon may practice under such licenses except to the extent
sublicenses are permitted under Section 7.4.  To the extent that Cypress, now or
in the future, shall be required to obtain consent for a sublicense from a Third
Party to make this grant of rights effective, Cypress shall use commercially
reasonable efforts to obtain such consent.

 

(b)                                  In the Rest of the World.  Subject to the
terms and conditions of this Agreement, Cypress hereby grants to Organon a
license or sublicense, as applicable, with the right to sublicense under the
terms described in Section 7.4, under the Cypress Technology, the Joint Data and
the Joint Patents to develop, make, have made, use and import Development
Candidates and Approved Products in the Field in the Rest of the World.  Subject
to the terms and conditions of this Agreement, Cypress hereby grants to Organon
a license or sublicense, as applicable, with the right to sublicense under the
terms described in Section 7.4, under the Cypress Technology, the Joint Data and
the Joint Patents to sell and offer for sale Approved Products in the Field in
the Rest of the World.  The licenses granted under this Section (i) shall,
subject to Section 7.5, be exclusive (even as to Cypress) and shall be effective
during the License

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

30

--------------------------------------------------------------------------------


 

Term, and (ii) shall automatically terminate upon the date that Organon
exercises the Organon Option.  To the extent that Cypress, now or in the future,
shall be required to obtain consent for a sublicense from a Third Party to make
this grant of rights effective, Cypress shall use commercially reasonable
efforts to obtain such consent.

 

(c)                                  In the Animal Health Field.  Subject to the
terms and conditions of this Agreement, Cypress grants to Organon an exclusive
worldwide license or sublicense, as applicable, under the Cypress Technology,
Joint Data and the Joint Patents to research, develop, make, have made and use
Development Candidates (and Development Candidates that are Approved Products in
humans) in the Animal Health Field; provided that Organon shall not conduct
research or development with any Development Candidate being developed by the
parties pursuant to this Agreement or included in any Approved Product being
commercialized pursuant to this Agreement unless agreed in writing by the
parties).  Organon shall not have the right to launch a product for use in the
Animal Health Field unless the parties shall have agreed on a commercialization
agreement in such field providing for the payment of industry-appropriate
royalties to Cypress and other appropriate terms and conditions.  This license
shall automatically terminate upon the date that Organon exercises the Organon
Option.  To the extent that Cypress, now or in the future, shall be required to
obtain consent for a sublicense from a Third Party to make this grant of rights
effective, Cypress shall use commercially reasonable efforts to obtain such
consent.

 

(d)                                  Restrictions on Licenses Granted to
Organon.  Organon acknowledges that certain rights granted by Cypress to Organon
under this Section 7.1 with respect to the Cypress Technology are licensed to
Cypress by Third Parties, including by [...***...] and [...***...] and such
rights are subject to the restrictions imposed upon Cypress under such Third
Party licenses.  Specifically, with respect to [...***...] the rights granted
are subject to the applicable terms and conditions of the [...***...] Agreement,
including without limitation the following restrictions from Sections
2.02(b) and (c) of the [...***...] Agreement:

 

(i)                                    Under the [...***...] Agreement, Cypress
has agreed not to develop, market or sell, directly or indirectly, a product
under the Cypress Technology licensed to Cypress under the [...***...] Agreement
that is a combination of [...***...] that includes [...***...]

 

(ii)                                Under the [...***...] Agreement, Cypress has
agreed not to [...***...] a product under the Cypress Technology licensed to
Cypress under the [...***...] Agreement for [...***...] but Cypress may
[...***...]

 

(e)                                  No Implied Licenses.  No right or license
under any Patents or Information of either party is granted or shall be granted
by implication.  All such rights or licenses are or shall be granted only as
expressly provided in this Agreement.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

31

--------------------------------------------------------------------------------


 

7.3                               Trademark License.

 

(a)                                  Use of Trademarks.  Approved Products sold
for use in the Field will be sold exclusively under the Trademarks.  The
Trademarks shall be chosen by mutual agreement of the parties and shall be owned
by Organon.  Organon shall be responsible for all maintenance and costs
associated with the Trademarks.

 

(b)                                  Trademark License.  Subject to the terms
and conditions of this Agreement, Organon hereby grants to Cypress during the
License Term a non-exclusive, sublicensable worldwide license, to use the
Trademarks solely in connection with the promotion, marketing, distribution and
support of the Approved Products.

 

(c)                                  Limitations.  Trademarks can only be used
in the form permitted hereunder, and not in combination with any other word,
symbol or design unless approved in advance by the Joint Development Committee.

 

(d)                                  Assignment.  Organon shall assign to
Cypress all rights in and to the Trademarks and associated goodwill, which
assignment shall be effective only if Organon exercises the Organon Option, and,
upon such assignment, the provisions of Sections 2.2(a), (b) and (c) shall
terminate.

 

7.4                               Sublicense Rights.

 

(a)                                  Right to Sublicense.

 

(i)                                    Cypress shall have the right to grant
sublicenses of the rights granted to it by Organon under this Agreement, which
sublicenses shall permit the further grant of sublicenses, only with the prior
written approval of Organon, which approval shall not be unreasonably withheld
or delayed.

 

(1)                                 No approval shall be required for Cypress to
use contract research organizations in performing development activities under
this Agreement.

 

(2)                                 Organon may not withhold approval of a
sublicense by Cypress of the Cypress Participation Rights to any Third Party if
Cypress has first discussed having Organon perform such detailing or promotion
activities, the proposed Third Party to whom Cypress wishes to grant such
Cypress Participation Rights has marketing capabilities comparable to those of
Organon (taking into account, among other things, factors such as market share
gained on launch of new products and number of available sales representatives),
such Third Party has offered to perform such detailing or promotion activities
at a price that is less than the price Organon would charge to perform such
detailing or promotion activities, and Organon has not agreed to perform such
detailing or promotion activities on behalf of Cypress at a price no more than
the price for such activities offered by such Third Party.  Notwithstanding the
foregoing, in the event that Organon exercises the Organon Option, Cypress shall
have the right to grant sublicenses of the rights granted to it by Organon under
this Agreement, which sublicenses shall permit the further grant of sublicenses,
without the approval of Organon.

 

32

--------------------------------------------------------------------------------


 

(ii)                                Organon shall have the right to grant
sublicenses of the rights granted to it by Cypress under this Agreement, which
sublicenses shall permit the further grant of sublicenses, only with the prior
written approval of Cypress, which consent shall not be unreasonably withheld or
delayed.

 

(1)                                 No approval shall be required for Organon to
use contract research organizations in performing development activities under
this Agreement.

 

(2)                                 No approval shall be required for Organon to
sublicense the rights of Organon in the Animal Health Field.

 

(3)                                 Cypress may not withhold approval of a
sublicense by Organon of its commercialization rights under Section 7.2 to any
Third Party if the proposed Third Party to whom Organon wishes to grant such
sublicense rights has marketing capabilities comparable to those of Organon
(taking into account, among other things, factors such as market share gained on
launch of new products, number of available sales representatives and sales
expertise and infrastructure).

 

(b)                                  Sublicense Terms.  Any sublicense granted
under this Agreement shall be subject and subordinate to, and consistent with,
the terms and conditions of this Agreement.  The party granting a sublicense of
the rights granted to it by the other party under this Agreement shall use
commercially reasonable efforts to enforce the terms of such sublicense.  The
party granting such a sublicense hereunder shall provide such other party with
prompt written notice of the grant of such sublicense and a copy of any such
sublicense agreement within 14 days of execution of each such sublicense.  The
party granting such a sublicense hereunder shall also remain responsible for all
obligations under this Agreement that have been so sublicensed.  All sublicenses
shall be assigned to, and become direct licenses with, the party granting the
original license hereunder in the event of the termination of this Agreement. 
In the event of a material default by any sublicensee under a sublicense
agreement, the parties will notify each other as soon as they have knowledge of
such default, and the sublicensing party shall take such action as necessary or
appropriate to cure such default.

 

7.5                               Condition to Exclusive License.  In the event
that compliance with the notification and waiting period requirements of the
Hart Scott Rodino Antitrust Improvements Act of 1976, as amended, and the
rules and regulations promulgated thereunder is required at the time that any
license granted under this Section 7 becomes exclusive, then such license shall
automatically become exclusive only upon satisfaction of such requirements, and
the parties will take such actions as may be necessary or appropriate promptly
to satisfy such requirements.

 

8.                                      PAYMENTS

 

8.1                               Upfront Fee.  In partial consideration of the
rights and licenses granted hereunder, upon execution of this Agreement, Cypress
will issue to Organon a warrant (the “Warrant”) to purchase that number of
shares of Cypress Common Stock equal in value as of the Effective Date to
$1,000,000, based on an exercise price per share of 120% of the closing bid
price of the Cypress Common Stock for trading day immediately preceding the
Effective Date.  The Warrant shall be in the form attached hereto as Exhibit D.

 

33

--------------------------------------------------------------------------------


 

8.2                               Milestone Payments.

 

(a)                                  If Organon has exercised the Organon Option
in accordance with Section 6.1 prior to submission of the first NDA for a
Development Candidate in the Field, then Cypress shall pay Organon the following
non-refundable, non-creditable milestone payments:

 

(i)                                    a milestone payment of [...***...] within
30 days after achievement by Cypress or its sublicensees of [...***...] with the
first Development Candidate in the Field, where [...***...]

 

(ii)                                a milestone payment of [...***...] within
[...***...]

 

The milestone payments set forth in this Section 8.2(a) shall be made only once
with respect to the first Development Candidate to achieve the first occurrence
of each such milestone event.  The milestone payments set forth in this
Section 8.2(a) shall not be due or payable if the Organon Option is exercised
under the circumstances described in Section 4.3(b).

 

(b)                                  If Cypress has exercised the Cypress Option
in accordance with Section 6.2 prior to [...***...] then within [...***...]
other than [...***...] Organon shall pay Cypress a non-refundable,
non-creditable milestone payment of [...***...]  The milestone payment set forth
in this Section 8.2(b) shall be made only once with respect to the first
Development Candidate or Approved Product to achieve the first occurrence of
such milestone event.

 

8.3                               Royalties.

 

(a)                                  Royalties Payable to Organon if Organon
Option is Exercised.  If Organon exercises the Organon Option, Cypress shall pay
to Organon a royalty at the applicable percentage set forth in Exhibit E on Net
Sales of the Approved Product in the Shared Territory and at the applicable
percentage set forth in Exhibit H on Net Sales of the Approved Product in the
Field in the Rest of the World.  This obligation shall remain, on a country by
country basis, as long as the Approved Product or its manufacture or use is
covered by the claims of valid and enforceable issued Patent within the Cypress
Patents, Organon Patents or Joint Patents in the applicable country.

 

(b)                                  Royalties Payable to Cypress if Cypress
Option is Exercised.  If Cypress exercises the Cypress Option, Organon shall pay
to Cypress a royalty at the applicable percentage set forth in Exhibit F on Net
Sales of the Approved Product.  This obligation shall remain, on a country by
country basis, as long as the Approved Product or its manufacture or use is
covered by the claims of valid and enforceable issued Patent within the Cypress
Patents, Organon Patents or Joint Patents in the applicable country in the
Shared Territory.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

34

--------------------------------------------------------------------------------


 

(c)                                  Royalties Payable to Cypress in the Rest of
the World.  Organon shall pay to Cypress a royalty at the applicable percentage
set forth in Exhibit G on Net Sales of the Approved Product in the Rest of the
World.  This obligation shall remain, on a country by country basis, as long as
the Approved Product or its manufacture or use is covered by the claims of valid
and enforceable issued Patent within the Cypress Patents, Organon Patents or
Joint Patents in the applicable country.

 

8.4                               Sharing of Development Expenses.  Unless and
until Organon exercises the Organon Option or Cypress exercises the Cypress
Option,  Organon and Cypress shall share all Development Expenses up to the
amount of Development Expenses set forth in the applicable Budget under the
Development Plan after selection of the first Development Candidate pursuant to
Section 4.3.  Within 30 days after the end of each Calendar Quarter, each party
shall provide the other party with a statement detailing its Development
Expenses for such Calendar Quarter, provided that such Development Expenses may
not exceed the amount of the Development Expenses set forth in the applicable
Budget under the Development Plan.  The receiving party has to confirm the
report within two weeks of receipt or submit an objection containing all
relevant details for such objection.  Any Development Expenses that exceed the
amount of the Development Expenses in the applicable Budget shall be borne by
the party incurring such Development Expenses, unless the Joint Development
Committee determines otherwise.  Following confirmation of the reports of the
parties for a given Calendar Quarter, the party which incurred more costs will
invoice to the other party 50% (or either 60% or 40%, as applicable, if the
60/40 Split has been elected under Section 5.3(b)(iv)) of the costs above the
amount incurred by the other party in order to reach an equal share of both
parties in the costs (e.g. if the 50/50 Split applies and Organon spent 100 and
Cypress 80, Organon will invoice to Cypress 10 resulting in a sharing of costs
of 90 by both parties).

 

8.5                               Sharing of Allowable Commercialization
Expenses.  Unless and until Organon exercises the Organon Option or Cypress
exercises the Cypress Option, Organon and Cypress shall share all Allowable
Commercialization Expenses up to the amount of Allowable Commercialization
Expenses set forth in the applicable Budget under the Marketing Plan in the same
proportion as the Sharing Ratio.  Within 45 days after the end of each Calendar
Quarter, each party shall provide the other party with a statement detailing its
Allowable Commercialization Expenses for each Approved Product, provided that
such Allowable Commercialization Expenses may not exceed the amount of the
Allowable Commercialization Expenses set forth in the applicable Budget under
the Marketing Plan.  Any such Allowable Commercialization Expenses that exceed
the amount of the Allowable Commercialization Expenses shall be borne by the
party incurring such Allowable Commercialization Expenses, unless otherwise
determined by the Joint Commercialization Committee.

 

8.6                               Sharing of Shared Revenue; Payment to Cypress.

 

(a)                                  Sharing of Shared Revenue.  Unless and
until Organon exercises the Organon Option or Cypress exercises the Cypress
Option, Organon and Cypress shall share any Shared Revenue in the same
proportion as the Sharing Ratio.  Within 45 days after the end of each Calendar
Quarter in which there are Shared Revenue with respect to a Approved Product,
Organon shall provide Cypress with a statement detailing the Shared Revenue for
such Approved Product for such Calendar Quarter in the Shared Territory, which
statement shall set forth in

 

35

--------------------------------------------------------------------------------


 

reasonable detail the components of Shared Revenue for such Approved Product. 
Within 60 days after the end of such Calendar Quarter, Organon shall make a
payment to Cypress equal to its portion of the Shared Revenue for such Calendar
Quarter based on the Sharing Ratio.

 

(b)                                  Payment to Cypress in the Event of a
Sharing Ratio Other than a 50/50 Split or 60/40 Split.  If the parties share
Shared Revenue with respect to an Approved Product under Section 8.5(a), and the
Sharing Ratio for a Calendar Year is not the 50/50 Split (or the 60/40 Split as
applicable), then, within 60 days after the end of such Calendar Year, Organon
shall make a payment to Cypress determined as provided below.

 

(i)                                    The parties shall agree in good faith to
an appropriate percentage for such Calendar Year under the circumstances,
[...***...]

 

(ii)                                The payment to be made to Cypress shall
equal the percentage agreed to by the parties for such Calendar Year as
determined under Section 8.6(b)(i) multiplied by an amount equal to the
difference between [...***...]

 

(iii)                            [...***...]

 

8.7                               Payments to Third Parties.

 

(a)                                  Organon will be responsible for any
milestone or royalty payments that it is obligated to make under the [...***...]
Agreement with respect to Approved Products in the Rest of the World and for any
milestone or royalty payments that Cypress is obligated to make under agreements
with Third Parties from whom it licenses rights with respect to Approved
Products in the Rest of the World, including under the [...***...]  In the event
that total royalties payable by Organon to Cypress and to Third Parties with
respect to Approved Products in Europe [...***...]

 

(b)                                  In the event that Organon has exercised the
Organon Option, Cypress will be responsible for any milestone or royalty
payments that it is obligated to make under agreements with Third Parties from
whom it licenses rights with respect to Approved Products in the Shared
Territory, including under the [...***...] and for any milestone or royalty
payments that Organon is obligated to make under the [...***...] with respect to
Approved Products in the Shared Territory.

 

(c)                                  In the event that Cypress has exercised the
Cypress Option, Organon will be responsible for any milestone or royalty
payments that it is obligated to make under the [...***...]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

36

--------------------------------------------------------------------------------


 

[...***...] with respect to Approved Products in the Shared Territory and for
any milestone or royalty payments that Cypress is obligated to make under
agreements with Third Parties from whom it licenses rights with respect to
Approved Products in the Shared Territory, including under the [...***...]

 

9.                                      MANUFACTURING AND SUPPLY

 

9.1                               Designation of Manufacturing Party.

 

(a)                                  Manufacture of Approved Products by
Organon.

 

(i)                                    Manufacture of Development Candidates and
Approved Products for Development.  Unless otherwise agreed by the Joint
Commercialization Committee, Organon or its Affiliate(s) shall manufacture and
supply all quantities of a Development Candidate or Approved Product necessary
for development; provided that Organon may decline to manufacture and supply
such quantities of a Approved Product for [...***...] by giving Cypress written
notice to such effect no later than [...***...] after the Joint Development
Committee’s selection designation of such Development Candidate in accordance
with Section 4.3.  Unless otherwise agreed by the Joint Development Committee,
by December 31, 2005, the parties shall enter into a Clinical Supply Agreement
under which Organon or its Affiliate(s) shall be responsible for the manufacture
and supply of all quantities of Development Candidates for use in development
activities pursuant to this Agreement.

 

(ii)                                Manufacture of Approved Products for
Commercialization.  Unless otherwise agreed by the Joint Commercialization
Committee within 180 days after enrollment of the first patient in the first
Phase III Clinical Trial with respect to any Development Candidate, the parties
shall enter into a Manufacturing Agreement under which Organon or its
Affiliate(s) shall be responsible for the manufacture and supply of all
quantities of Approved Product necessary for commercialization; provided that
Organon may decline to enter into such agreement for any reason by giving
Cypress written notice to such effect no later than 60 days after the beginning
of such 180-day period.  In case Organon has exercised the Organon Option and
has elected to manufacture for Cypress pursuant to Section 5.6, the price to be
charged by Organon to Cypress will be  subject to reasonable negotiation with
Cypress and subject to the Manufacturing Agreement.

 

(b)                                  Manufacture of Approved Products by Third
Parties.  In the event that the Joint Development Committee or Joint
Commercialization Committee determines that it is in the best interests of the
parties for any one or more manufacturing activities with respect to an Approved
Product to be undertaken by an identified Third Party (whether as a result of a
decision by Organon in accordance with Section 9.1(a) not to undertake such
manufacturing activities or otherwise), the negotiations with such Third Party
relating to such manufacturing activities shall be led by Organon; provided that
(A) Organon shall keep Cypress informed of the substance and status of such
negotiations, and allow Cypress to participate in such negotiations, (B) Organon
shall take into account in such negotiations the reasonable commercial interests
of Cypress and the best interests of both parties, and (C) the final agreement
with the Third Party shall be subject to mutual agreement of the parties.  The
parties each agree to grant such licenses or sublicenses under the Cypress
Technology, Organon Technology, Joint Data and Joint Patents

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

37

--------------------------------------------------------------------------------


 

to any such Third Party as may be reasonably necessary for such Third Party to
manufacture the Approved Product.

 

9.2                               Certain Covenants.  Organon and its
Affiliate(s) agree and covenant that, in the event that it manufactures a
Development Candidate pursuant to the Clinical Supply Agreement or an Approved
Product pursuant to the Manufacturing Agreement, it will (a) use Diligent
Efforts to avoid shortfalls of supply based on the forecasts provided to it
pursuant to the Clinical Supply Agreement or Manufacturing Agreement, as
applicable, shall promptly notify the parties in the event it becomes aware of
any probable shortfall and shall use Diligent Efforts to remedy any shortfall of
supply as soon as practicable; (b) be responsible for manufacturing, filling,
packaging and warehousing of the Development Candidate or Approved Product in
conformity with applicable cGMP requirements and the Specifications, and in
accordance, in all material respects, with all other applicable laws, rules and
regulations; (c) maintain or cause to be maintained all records necessary and
appropriate to demonstrate compliance with applicable cGMP requirements and the
applicable Specifications; and (d) grant Cypress the right, on ten (10) days
advance notice and during normal business hours during the term of this
Agreement, to have its personnel or representatives with quality control or
quality assurance responsibilities inspect and audit the facilities and
operations directly related to the manufacture and supply of the Development
Candidate or Approved Product in order to confirm compliance with the covenants
contained in this Section; provided that the foregoing inspection and audit
right shall be limited to one such visit for per Calendar Year and two such
personnel or representatives per visit; and provided, further, that such
personnel or representatives shall be subject to Organon’s prior approval, such
approval not to be unreasonably withheld, provided that  any regulatory audit
from a governmental authority shall have precedence for scheduling.

 

10.                               PAYMENT; RECORDS; AUDITS

 

10.1                        Payment; Reports.  Reports regarding sales of
Approved Products and payments thereon in accordance with this Agreement shall
be calculated and reported for each Calendar Quarter.  All payments between the
parties shall be arranged by invoice, which shall be payable within 45 days of
invoice date, unless otherwise specifically provided herein.  Each payment shall
be accompanied by a report of Development Expenses, Allowable Commercialization
Expenses, Net Sales or Shared Revenue in sufficient detail to permit
confirmation of the accuracy of the payment made, including without limitation
and on a country-by-country basis, the number of Approved Products sold, Net
Sales of Approved Products or Shared Revenue for Approved Products, as
applicable (including the calculation of Net Sales), the amount payable, the
method used to calculate the payment and the exchange rates used.

 

10.2                        Exchange Rate; Manner and Place of Payment.  All
payments due and payable under this Agreement by one party to the other party
shall be payable in United States dollars.  With respect to each Calendar
Quarter, for countries other than the United States, whenever conversion of
payments from any foreign currency shall be required, such conversion shall be
made at the rate of exchange reported in The Wall Street Journal for the last
business day applicable to such Calendar Quarter.  All payments owed under this
Agreement shall be made by wire transfer to a bank and account designated in
writing by the party entitled to receive such payment, unless otherwise
specified in writing by such party.  Invoices to Organon or Cypress shall be
sent by mail to the applicable address set forth below:

 

38

--------------------------------------------------------------------------------


 

Organon  (Ireland) Ltd.

Attn. Controller

Churerstrasse 158,

Pfaffikon 8808,

Switzerland

 

 

Cypress Bioscience, Inc.

Attn. Chief Financial Officer

4350 Executive Drive, Suite 325

San Diego, CA 92121  USA

 

10.3                        Withholding of Taxes.  The party receiving payments
under this Agreement will pay any and all taxes levied on account of such
payment.  If any taxes are required to be withheld by the paying party, it will
(a) deduct such taxes from the remitting payment, (b) timely pay the taxes to
the proper taxing authority, and (c) send proof of payment to the other party
and certify its receipt by the taxing authority within 60 days following such
payment.

 

10.4                        Records.  All research and development conducted by
or on behalf of each party pursuant to this Agreement shall be completely and
accurately recorded, in reasonable detail and in good scientific manner, in
separate laboratory notebooks. On reasonable notice, and at reasonable
intervals, each party shall have the right to inspect and copy all such records
of the other party reflecting the applicable Cypress Technology, Organon
Technology, Joint Data or Joint Patents  or work done under this Agreement, to
the extent reasonably required to carry out its respective obligations and to
exercise its respective rights hereunder.  Notwithstanding the definition of
“Confidential Information,” all such records shall constitute Confidential
Information of the party owning such records.

 

10.5                        Audits.  Each party shall keep complete and accurate
records as are required by applicable administrative, regulatory and legal
requirements.  During the License Term for three years after the end of the
License Term, the parties shall also maintain sufficient records to permit the
other party to confirm the accuracy of all payments due and efforts made
hereunder, including without limitation, records pertaining to gross sales and
Net Sales of Approved Products, Shared Revenue, Development Expenses and
Allowable Commercialization Expenses, if applicable.  The party receiving
payment or making payment shall have the right, during the three year period
following the date that such payment is received or made, to cause an
independent, certified public accountant reasonably acceptable to the other
party to audit such records of such other party to confirm the accuracy of the
payments made.  Such audits may be exercised during normal business hours upon
reasonable prior written notice to the audited party.  Prompt adjustments shall
be made by the parties to reflect the results of such audit.  The party causing
such audit shall bear the full cost of such audit unless such audit discloses a
variance of more than 5% from the amount of the payments due under this
Agreement for the benefit of the party that requested the audit.  In the case of
such a variance of more than 5%, the audited party shall bear the full cost of
such audit.  In the event of underpayment, the audited party shall

 

39

--------------------------------------------------------------------------------


 

promptly remit to the other party the amount of any underpayment.  The Trustees
of the University of Illinois shall have audit rights with respect to Cypress as
Organon has under this Section 10.5 with respect to Approved Products that use
any intellectual property rights subject to the UIC Agreement.

 

10.6                        Prohibited Payments.  Notwithstanding any other
provision of this Agreement, if a party is prevented from paying any payments
due hereunder by virtue of the statutes, laws, codes or governmental regulations
of the country from which the payment is to be made, then such payments may be
paid by depositing funds in the currency in which accrued to the other party
account in a bank acceptable to such other party in the country whose currency
is involved.

 

10.7                        Late Payments.  In the event that any payment due
hereunder is not made when due, the payment shall accrue interest from the date
due at the rate of 1.5% per month; provided, however, that in no event shall
such rate exceed the maximum legal annual interest rate; provided further that
no such interest shall accrue until the other party has provided additional
written reminder notice of such late payment or during any period that any
dispute with respect to a payment is being diligently pursued in good faith by
the party from whom such payment is claimed.  The payment of such interest shall
not limit a party from exercising any other rights it may have as a consequence
of the lateness of any payment.

 

11.                               OWNERSHIP OF INFORMATION AND ACCESS TO
INFORMATION

 

11.1                        Cypress Information.  Cypress Information derived
from development, marketing and other permitted activities under and during the
License Term with respect to Development Candidates and Approved Products in the
Field and all intellectual property rights therein, if any, including without
limitation, the Cypress Patents, shall be the sole property of Cypress, subject
only to the license rights granted to Organon under this Agreement.  The
interest of Cypress in the Cypress Information shall automatically be deemed
included in the rights licensed under this Agreement to Organon.  Cypress shall
make Cypress Information existing as of the Effective Date available to Organon
promptly following the Effective Date, Organon shall have reasonable access,
upon request, to updated Cypress Information and all related intellectual
property rights, and Cypress agrees to regularly provide Organon with such
Cypress Information through the Joint Development Committee or Joint
Commercialization Committee.

 

11.2                        Organon Information.  Organon Information derived
from development, marketing and other permitted activities under and during the
License Term with respect to Development Candidates and Approved Products in the
Field and all intellectual property rights therein, if any, including without
limitation, the Organon Patents, shall be the sole property of Organon, subject
only to the license rights granted to Cypress under this Agreement.  The
interest of Organon in the Organon Information shall automatically be deemed
included in the rights licensed under this Agreement to Cypress.  Organon shall
make Organon Information existing as of the Effective Date available to Cypress
promptly following the Effective Date, Cypress shall have reasonable access,
upon request, to updated Organon Information and all related intellectual
property rights, and Organon shall regularly provide Cypress with such Organon
Information through the Joint Development Committee or Joint Commercialization
Committee.

 

40

--------------------------------------------------------------------------------


 

11.3                        Joint Data.  Joint Data generated in the course of
development, marketing and other permitted activities under and during the
License Term with respect to Development Candidates and Approved Products in the
Field and all intellectual property rights therein, shall be jointly owned by
Cypress and Organon, subject only to the license rights granted to Cypress and
Organon under this Agreement.  The parties hereby make such assignment or other
transfer of rights in the Joint Data as necessary to enable the parties to own
the Joint Data jointly.  The interest of Cypress and Organon in the Joint Data
shall automatically be deemed included in the rights licensed by each party to
the other party under this Agreement.  Each party shall have reasonable access,
upon request to the other party, to updated Joint Data and all related
intellectual property rights, and each party shall regularly provide the other
party with such Joint Data through the Joint Development Committee or Joint
Commercialization Committee.  Neither party may use any Joint Data for any
purpose other than for research, development, manufacture and commercialization
of Development Candidates and Approved Products in the Field, except as
otherwise mutually agreed by the parties in writing.

 

12.                               INTELLECTUAL PROPERTY

 

12.1                        Patent Prosecution and Maintenance of Organon
Patents and Joint Patents.  Organon (or its licensor) shall be responsible for
prosecution and maintenance of all Organon Patents and Joint Patents at its own
expense.  Organon shall keep Cypress informed of progress with regard to the
prosecution, maintenance, enforcement and defense of the Organon Patents and
Joint Patents by providing Cypress with copies of official actions, amendments
and responses with respect to such prosecution prior to filing with reasonable
advance notice to allow for review and comment.  If Organon exercises the
Organon Option, then Organon will follow the requests and suggestions of Cypress
with respect to strategies for prosecution and maintenance of all Organon
Patents and Joint Patents.  If Organon elects not to file, prosecute or maintain
any particular Joint Patent in one or more countries, it shall promptly notify
Cypress.  In that case, Cypress may undertake the responsibility for filing,
prosecuting or maintaining such Joint Patent at its own expense, and if it does
so, Organon shall assign to Cypress all its right, title and interest to any
such Joint Patent(s) in such country or countries, and upon such assignment such
Joint Patent(s) shall become the sole property of Cypress in such territories.

 

12.2                        Patent Prosecution and Maintenance of Cypress
Patents.  Cypress (or its licensor) shall be responsible for prosecution and
maintenance of all Cypress Patents at its own expense.  Cypress shall keep
Organon informed of progress with regard to the prosecution, maintenance,
enforcement and defense of the Cypress Patents by providing Organon with copies
of official actions, amendments and responses with respect to such prosecution
prior to filing with reasonable advance notice to allow for review and comment.

 

12.3                        Cooperation of the Parties.  Each party agrees to
cooperate fully in the prosecution of Patents subject to licenses under this
Agreement.

 

12.4                        Infringement by Third Parties of Patents.

 

(a)                                  Organon and Cypress shall promptly notify
the other in writing of any alleged or threatened infringement or any challenge
to the validity of the Organon Patents or Cypress Patents of which they become
aware.

 

41

--------------------------------------------------------------------------------


 

(b)                                  Organon shall have the first right to bring
and control any action or proceeding with respect to infringement of any of the
Organon Patents and, so long as Organon has not exercised the Organon Option,
the Joint Patents at its own expense and by counsel of its own choice.  In
connection with such action or proceeding brought and controlled by Organon,
Cypress may elect to share the costs of such action or proceeding and any
recovery realized as a result of such action or proceeding as part of a
cost-sharing arrangement, to be determined by mutual agreement of the parties in
good faith, taking into account the relative economic interests of the parties. 
Organon shall keep Cypress updated regarding the status and costs of such action
or proceeding.  If Organon fails to bring an action or proceeding within (a) 120
days following the notice of alleged infringement or (b) 10 days before the time
limit, if any, set forth in the appropriate laws and regulations for the filing
of such actions, whichever comes first, then, subject to the terms of any
license agreement under which Organon has licensed any Organon Patents, Cypress
shall have the right to bring and control any such action at its own expense and
by counsel of its own choice, and Organon shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.

 

(c)                                  Cypress shall have the first right to bring
and control any action or proceeding with respect to infringement of any of the
Cypress Patents at its own expense and by counsel of its own choice.  In
connection with such action or proceeding brought and controlled by Cypress,
Organon may elect to share the costs of such action or proceeding and any
recovery realized as a result of such action or proceeding as part of a
cost-sharing arrangement, to be determined by mutual agreement of the parties in
good faith, taking into account the relative economic interests of the parties. 
Cypress shall keep Organon updated regarding the status and costs of such action
or proceeding.  If Cypress fails to bring an action or proceeding within (a) 120
days following the notice of alleged infringement or (b) 10 days before the time
limit, if any, set forth in the appropriate laws and regulations for the filing
of such actions, whichever comes first, then, subject to the terms of any
license agreement under which Cypress has licensed any Cypress Patents, Organon
shall have the right to bring and control any such action at its own expense and
by counsel of its own choice, and Cypress shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.

 

(d)                                  In the event a party brings an infringement
action, the other party shall cooperate fully, including if required to bring
such action, the furnishing of a power of attorney.  Both parties shall use
their commercially reasonable efforts in cooperating with each other to
terminate such infringement without litigation, if appropriate.  Neither party
shall have the right to settle any infringement litigation under this
Section 12.4 without the prior written consent of the other party.  Except as
otherwise agreed to by the parties as part of a cost-sharing arrangement, and
except as otherwise provided in Section 12.4(b) or 12.4(c), any recovery
realized as a result of such litigation, after reimbursement of any litigation
expenses of Organon and Cypress, shall be retained by the party that brought and
controlled such litigation.

 

12.5                        Infringement of Third Party Rights.

 

(a)                                  Each party shall promptly notify the other
in writing of any allegation by a Third Party that the activity of either of the
parties or their Affiliates, licensees or sublicensees pursuant to this
Agreement infringes or may infringe the intellectual property rights of such
Third Party.

 

42

--------------------------------------------------------------------------------


 

(b)                                  Unless and until Organon exercises the
Organon Option and subject to Section 12.5(c), Organon shall have the first
right to control any defense of any such claim alleging that the sale of
Approved Products in the Field infringes any Third Party rights, at its own
expense and by counsel of its own choice, and Cypress shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice.  If Organon fails to proceed in a timely fashion with regard to such
defense, Cypress shall have the right to control any such defense of such claim
at its own expense and by counsel of its own choice, and Organon shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice.  If Organon has exercised the Organon Option, Cypress shall have
the sole right to control any defense of any such claim alleging that the sale
of Approved Products in the Field infringes any Third Party rights, at its own
expense and by counsel of its own choice, and Organon shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice.

 

(c)                                  In any Specific Country with respect to
which Organon has granted Cypress a license under Section 7.2(a), Cypress shall
have the first right to control any defense of any such claim alleging that the
sale of Approved Products in such Specific Country infringes any Third Party
rights in such Specific Country, at its own expense and by counsel of its own
choice, and Organon shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice.

 

(d)                                  Neither party shall have the right to
settle any patent infringement litigation under this Section 12.5 relating to
the manufacture or commercialization of Development Candidates or Approved
Products in any manner which could negatively and materially affect the rights
or liability of the other party without the consent of such other party.

 

12.6                        Patent Prosecution Strategy.  The parties intend to
establish, in each country worldwide where it is commercially reasonable to do
so, Patent rights that are as broad as reasonably practicable with respect to
Development Candidates and their manufacture or use in the Field; provided that
neither party is obligated to file, prosecute and maintain any Patent unless
there is mutual agreement between Cypress and Organon.  The parties agree to
cooperate with each other to achieve such intention, so as to maximize the
commercial value of the Approved Products by obtaining broad Patent-based
exclusivity where available.

 

13.                               REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

13.1                        Mutual Representations and Warranties.  Each party
represents and warrants to the other that:

 

(a)                                  Power.  It is duly organized and validly
existing under the laws of its jurisdiction of incorporation or formation, and
has full power and authority to enter into this Agreement and to carry out the
provisions hereof.

 

(b)                                  Due Authorization.  It is duly authorized
to execute and deliver this Agreement and to perform its obligations hereunder,
and the person or persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite action.

 

43

--------------------------------------------------------------------------------


 

(c)                                  Binding Agreement.  This Agreement is
legally binding upon it, enforceable in accordance with its terms.  The
execution, delivery and performance of this Agreement by it does not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it may be bound, nor violate any material law or regulation
of any court, governmental body or administrative or other agency having
jurisdiction over it.

 

(d)                                  Grant of Rights; Maintenance of
Agreements.  It has not, and will not during the License Term, grant any right
to any Third Party that would conflict with the rights granted to the other
party hereunder.  It has (or will have at the time performance is due)
maintained and will maintain and keep in full force and effect all agreements
(including license agreements) and filings (including patent filings) necessary
to perform its obligations hereunder.

 

(e)                                  Right to Grant Licenses.  It has the right
to grant to the other party the rights granted hereunder.

 

13.2                        Intellectual Property Representations.

 

(a)                                  As of the Effective Date, Organon’s rights
to the Organon Technology are not subject to any royalty obligation to any Third
Party (including for this purpose, to officers, directors, employees or other
consultants or agents of Organon) and such rights are not subject to termination
or limitation by any Third Party, in each case other than such obligations as
are expressly noted in this Agreement.  To Organon’s knowledge, the practice of
the Organon Technology to develop or commercialize Development Candidates or
Approved Products in the Field does not infringe any issued Patents of any Third
Party and Organon has not received notice or communication alleging that the
practice of the Organon Technology infringes or may infringe the rights of any
Third Party, nor is Organon aware of any reasonable basis for any such
allegation, except as expressly provided in Exhibit J hereto.  Organon shall
take appropriate steps to cause the invalidation of the patents (or patents
issuing from the patent applications) listed on Exhibit J to the extent that the
practice of such patents would be infringed by the practice of the Organon
Technology by Organon in accordance with this Agreement.  Organon shall ensure
that Organon will be the sole assignee of all right, title and interest in
[...***...] and that the [...***...] will assign, or cause to be assigned, to
Organon any right, title or interest that the [...***...] or its faculties or
employees may have in such patents.

 

(b)                                  As of the Effective Date, Cypress’ rights
to the Cypress Technology are not subject to any royalty obligation to any Third
Party (including for this purpose, to officers, directors, employees or other
consultants or agents of Cypress) and such rights are not subject to termination
or limitation by any Third Party, in each case other than such obligations as
are expressly noted in this Agreement.  To Cypress’ knowledge, the practice of
the Cypress Technology to develop or commercialize Development Candidates or
Approved Products in the Field does not infringe any issued Patents of any Third
Party and Cypress has not received notice or communication alleging that the
practice of the Cypress Technology infringes or may infringe the rights of any
Third Party, nor is Cypress aware of any reasonable basis for any such
allegation.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

44

--------------------------------------------------------------------------------


 

13.3                        Limitation of Representations and Warranties. 
EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 13, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES. 
Without limiting the generality of the foregoing, each party expressly disclaims
any warranty regarding the success of any development activities hereunder, or
the safety or usefulness for any purpose of the Development Candidates or
Approved Products or any Cypress Technology or Organon Technology.

 

14.                               CONFIDENTIALITY; PUBLICATION

 

14.1                        Confidentiality.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the parties, the
parties agree that, during the License Term and for five years thereafter, the
receiving party shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose other than as expressly provided for
in this Agreement any confidential information (including without limitation,
Information) furnished to it by the other party pursuant to this Agreement
(collectively, “Confidential Information”).  Confidential Information disclosed
orally in Joint Development Committee meetings shall be reduced to writing and
sent to the non-disclosing party within 30 days of first disclosure to retain
its status as Confidential Information.  All other Confidential Information
regarding research, development or commercialization matters disclosed orally
pursuant to this Agreement shall be deemed Confidential Information, whether or
not reduced to writing.  Each party agrees that Joint Data, Joint Patents and
this Agreement are the Confidential Information of each party.  Each party may
use Confidential Information of the other party only to the extent required to
accomplish the purposes of this Agreement.  Each party will promptly notify the
other upon discovery of any unauthorized use or disclosure of the Confidential
Information of which it is aware.

 

14.2                        Exceptions.  Confidential Information shall not
include any information that the receiving party can prove by competent written
evidence:

 

(a)                                  is now, or hereafter becomes, through no
act or failure to act on the part of the receiving party, generally known or
available;

 

(b)                                  is known by the receiving party at the time
of receiving such information, as evidenced by its records; or

 

(c)                                  is hereafter furnished to the receiving
party by a Third Party, as a matter of right and without restriction on
disclosure.

 

14.3                        Authorized Disclosure.  Each party may disclose
Confidential Information belonging to the other party to the extent such other
party provides written permission to disclose such Confidential Information, or
if such disclosure is reasonably necessary in the following instances:

 

(a)                                  prosecuting Patents and Trademarks;

 

45

--------------------------------------------------------------------------------


 

(b)                                  regulatory filings;

 

(c)                                  prosecuting or defending litigation;

 

(d)                                  complying with applicable court orders or
governmental regulations or making available clinical data through clinical
trial registries or similar mechanism in accordance with applicable policies;
and

 

(e)                                  disclosure to Affiliates, licensees or
sublicensees (including potential licensees or sublicensees), employees,
consultants, agents or other Third Parties in connection with due diligence or
similar investigations by such Third Parties or the performance of its
obligations or exercise of its rights under this Agreement, in each case who
agree to be bound by similar terms of confidentiality and non-use at least
equivalent in scope to those set forth in this Section 14.

 

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to
Section 14.3, it will, except where impracticable, give reasonable advance
notice to the other party of such disclosure and, with respect to
Section 14.3(c) or (d), use efforts to secure confidential treatment of such
information at least as diligent as such party would use to protect its own
confidential information, but in no event less than reasonable efforts.  In any
event, the parties agree to take all reasonable action to avoid disclosure of
Confidential Information hereunder.

 

14.4                        Publications.  Each party to this Agreement
recognizes that the publication of papers containing results of and other
information regarding development of Development Candidates (except as provided
hereinafter), including oral presentations and abstracts, may be beneficial to
both parties provided such publications are subject to reasonable controls to
protect Confidential Information.  In particular, it is the intent of the
parties to maintain the confidentiality of any Confidential Information included
in any United States or foreign application until such United States or foreign
patent application has been published.  Accordingly, the other party shall have
the right and obligation to review and approve any paper proposed for
publication by the other party, including oral presentations and abstracts. 
Before either party may submit any paper, oral presentation or abstract for
publication, the party proposing publication shall deliver a complete copy of
such materials to the other party at least 45 days prior to submitting the paper
to a publisher or the date set for presentation.  The other party shall review
any such paper and give its comments to the publishing party within 30 days of
the delivery of such paper to the other party.  With respect to oral
presentation materials, the other party shall make reasonable efforts to
expedite review of such materials, and shall return such items as soon as
practicable to the publishing party with appropriate comments, if any, but in no
event later than 30 days from the date of delivery to the other party.  With
respect to abstracts, the other party shall make reasonable efforts to expedite
review of such abstracts, and shall return such items as soon as practicable to
the publishing party with appropriate comments, if any, but in no event later
than 10 days from the date of delivery to the other party.  The publishing party
shall comply with the other party’s request to delete references to the
non-publishing party’s Confidential Information in any such paper or other
materials.  Notwithstanding anything to the contrary in this Agreement, neither
party shall have the right to

 

46

--------------------------------------------------------------------------------


 

publish in any form any Confidential Information of the other party without such
other party’s prior written consent.

 

14.5                        Press Release.  It is understood that the parties
intend to issue a joint press release announcing the execution of this Agreement
and agree that each party may desire or be required to issue subsequent press
releases relating to this Agreement or activities thereunder.  The parties agree
to consult with each other reasonably and in good faith with respect to the text
and timing of such press releases prior to the issuance thereof, provided that a
party may not unreasonably withhold consent to such releases, and that either
party may issue such press releases as it determines, based on advice of
counsel, are reasonably necessary to comply with laws or regulations or for
appropriate market disclosure.  Each party agrees to review each press release
within 72 hours after receiving the press release from the other party.  In
addition, following the initial joint press release announcing this Agreement,
either party shall be free to disclose, without the other party’s prior written
consent, the existence of this Agreement, the identity of the other party and
those terms of this Agreement that have already been publicly disclosed in
accordance herewith.

 

14.6                        SEC Filings.  The parties will consult with each
other on the provisions of this Agreement to be redacted in any filings made by
the parties with the Securities and Exchange Commission or as otherwise required
by law.  The parties agree that either party may make such disclosures pursuant
to Form 8-K or otherwise as it determines, based on advice of counsel, are
reasonably necessary to comply with laws or regulations or for appropriate
market disclosure.  The parties shall consult with one another before any such
filing, and shall seek protection for any Confidential Information.

 

15.                               TERM AND TERMINATION

 

15.1                        Term.  The term of this Agreement shall commence on
the Effective Date and, unless earlier terminated pursuant to Sections 15.2 or
15.3, continue on a country-by-country and Approved Product-by-Approved Product
basis until the later of (a) the expiration of the last to expire of the Cypress
Patents, Organon Patents or Joint Patents that claim, disclose or cover the
Approved Product or its manufacture or use in such country, or (b) the date that
the Approved Product is no longer sold in such country (the “License Term”).

 

15.2                        Termination.  A party shall have the right to
terminate this Agreement upon [...***...] prior written notice to the other upon
the occurrence of any of the following:

 

(a)                                  the bankruptcy, insolvency, dissolution or
winding up of the other party; or

 

(b)                                  the breach of any material provision of
this Agreement by the other party if the breaching party has not cured such
breach within the [...***...] period following the date of written notice of
termination by the non-breaching party or, if such breach is not susceptible of
cure within such [...***...] the breaching party has not taken appropriate steps
to commence such cure during such [...***...] and continued to diligently pursue
such cure in a manner

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

47

--------------------------------------------------------------------------------


 

reasonably assuring such cure within a reasonable period of time thereafter;
provided, however, that to the extent a breach affects only a given country,
termination shall apply only to such country.  In addition, termination shall
not be permitted for a payment breach where the obligation to make payment is
being diligently contested in good faith by appropriate proceedings and any
required payment is promptly made following completion of dispute resolution as
contemplated hereby; or

 

(c)                                  in the event that the Joint Development
Committee or Joint Commercialization Committee, as applicable, Organon (only in
the event that Cypress has exercised the Cypress Option) or Cypress (only in the
event that Organon has exercised the Organon Option) determines to cease
development of all Development Candidates in the Field or commercialization of
Approved Products in the Field, as applicable, and in fact permanently ceases
all development of all Development Candidates or commercialization of all
Approved Products in the Field; provided that, if Organon terminates this
Agreement pursuant to this Section in the event that Cypress has exercised the
Cypress Option or Cypress terminates this Agreement pursuant to this Section in
the event that Organon has exercised the Organon Option and such party
subsequently recommences development of any Development Candidate or
commercialization of any Approved Product in the Field then the provisions of
this Agreement shall again apply to such Development Candidate or Approved
Product.

 

15.3                        Effect of Expiration - Termination; Surviving
Obligations.

 

(a)                                  License Termination.  Upon expiration or
termination of this Agreement, all rights and obligations under this Agreement
shall terminate except as set forth in Section 15.3(b).

 

(b)                                  Obligations that Survive.  Expiration or
early termination of this Agreement shall not relieve the parties of any
obligation accruing prior to such expiration or termination.  Except as set
forth below or elsewhere in this Agreement, the obligations and rights of the
parties under the following sections shall survive expiration or termination of
this Agreement:  Sections 1; 4.6 (last sentence only); 10.4, 10.5, 11.1 (last
sentence only); 11.2 (last sentence only); 11.3; 13; 14; 15; 16.1; 16.2; 17; and
18.

 

(c)                                  Return of Confidential Information.  Within
30 days following the expiration or early termination of this Agreement, each
party shall deliver to the other party any and all Confidential Information of
the other party in its possession.

 

(d)                                  Cost of Obsolete Inventory.  In the event
of termination of this Agreement by Organon pursuant to Section 15.2(a) or
(b) or pursuant to Section 15.2(c) upon determination by the Joint
Commercialization Committee or Cypress (in the event that Organon has exercised
the Organon Option) to cease commercialization of Approved Products in the
Field, all costs related to obsolete inventories of Approved Product shall be
shared between the parties.

 

15.4                        Damages; Relief.  Termination of this Agreement
shall not preclude any party from claiming any other damages, compensation or
relief that it may be entitled to upon such termination.

 

48

--------------------------------------------------------------------------------


 

15.5                        Bankruptcy Code.  All licenses granted under this
Agreement will be deemed licenses of rights to intellectual property for
purposes of Section 365(n) of the U.S. Bankruptcy Code and a licensee under this
Agreement will retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code.

 

16.                               INDEMNIFICATION

 

16.1                        Indemnification.

 

(a)                                  Organon Indemnification.  Organon hereby
agrees to save, defend, indemnify and hold harmless Cypress and its officers,
directors, employees, consultants and agents, and Third Parties from whom
Cypress has licensed Cypress Technology, including, without limitation,
[...***...] and their respective officers, directors, trustees, employees,
faculty members, students and agents, from and against any and all losses,
damages, liabilities, expenses and costs, including reasonable legal expense and
attorneys’ fees (“Indemnified Losses”), to which any such Indemnitee may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent such Indemnified Losses arise directly out of (i) the
material breach by Organon of any representation or warranty under Article 13,
or (ii) the development, manufacture, use, handling, storage, sale or other
disposition of any Development Candidate or Approved Products by Organon or any
of its Affiliates or sublicensees (other than Cypress and its Affiliates and
sublicensees), except, in any case, to the extent such Indemnified Losses result
from the negligence or willful misconduct of Cypress.  In addition, if the
patents (or patents issuing from the patent applications) listed on Exhibit J
are not invalidated to the extent that the practice of such patents would be
infringed by the practice of the Organon Technology by Organon in accordance
with this Agreement, then Organon hereby agrees to save, defend, indemnify and
hold harmless Cypress and its officers, directors, employees, consultants and
agents, and Third Parties from whom Cypress has licensed Cypress Technology,
including, without limitation, [...***...] and their respective officers,
directors, trustees, employees, faculty members, students and agents, from and
against any Indemnified Losses to which any such Indemnitee may become subject
as a result of any claim or action brought by Sumitomo or Sumika or their
affiliated entities, successors or assigns against Organon or its Affiliates,
licensees or sublicensees based upon, arising out of, or otherwise relating to
an alleged infringement of a claim of any patent or patent issued from, or that
claims priority to, any patent application referenced on Exhibit J because of
the use or practice of any Organon Technology by Organon in accordance with this
Agreement.  Organon shall hold Cypress harmless from any claims related to
license agreements entered into by Organon prior to the Effective Date, except
to the extent such claims result from the negligence or willful misconduct of
Cypress or the breach by Cypress of any material term of this Agreement.

 

(b)                                  Cypress Indemnification.  Cypress hereby
agrees to save, defend, indemnify and hold harmless Organon and its officers,
directors, employees, consultants and agents from and against any and all
Indemnified Losses to which such Indemnitee may become subject as a result of
any claim, demand, action or other proceeding by any Third Party to the extent
such Indemnified Losses arise directly out of (i) the material breach by Cypress
of any representation or warranty under Article 13 or (ii) the development,
manufacture, use, handling, storage, sale or other disposition of any
Development Candidate or Approved Product by

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

49

--------------------------------------------------------------------------------


 

Cypress or any of its Affiliates or sublicensees (other than Organon and its
Affiliates and sublicensees), except, in any case, to the extent such
Indemnified Losses result from the negligence or willful misconduct of Organon. 
Cypress shall hold Organon harmless from any claims related to license
agreements entered into by Cypress prior to the Effective Date, except to the
extent such claims result from the negligence or willful misconduct of Organon
or the breach by Organon of any material term of this Agreement.

 

16.2                        Control of Defense.  In the event an Indemnitee
seeks indemnification under Section 16.1, it shall inform the other party (the
“Indemnifying Party”) of a claim as soon as reasonably practicable after it
receives notice of the claim, shall permit the Indemnifying Party to assume
direction and control of the defense of the claim (including the right to settle
the claim solely for monetary consideration), and shall cooperate as requested
(at the expense of the Indemnifying Party) in the defense of the claim.

 

16.3                        Insurance.

 

(a)                                  Cypress Insurance.  During the License
Term, Cypress, at its own expense, shall maintain (and shall cause any of its
sublicensees to maintain) in effect, with reputable insurance companies,
appropriate insurance policies, including, but not limited to a policy of
product liability insurance and a policy of general liability insurance, in such
amounts as is reasonably sufficient and commercially reasonable to protect
against liability contemplated by Section 16.1(b) above.  If requested, Cypress
shall provide Organon with a certificate of insurance (or evidence of
self-insurance) evidencing such coverage.

 

(b)                                  Organon Insurance.  During the License
Term, Organon, at its own expense, shall maintain (and shall cause any of its
sublicensees to maintain) in effect, with reputable insurance companies,
appropriate insurance policies, including, but not limited to a policy of
product liability insurance and a policy of general liability insurance, in such
amounts as is reasonably sufficient and commercially reasonable to protect
against liability contemplated by Section 16.1(a) above.  If requested, Organon
shall provide Cypress a certificate of insurance (or evidence of self-insurance)
evidencing such coverage.

 

17.                               DISPUTE RESOLUTION; ARBITRATION

 

17.1                        Dispute Resolution.  Except as set forth in Sections
3.3, 3.4, 4.3 and 4.9, any dispute arising under or relating to the parties
rights and obligations under this Agreement will be referred to the Chief
Executive Officer of Cypress and an appropriate senior executive of Organon, for
resolution.  In the event the two representatives are unable to resolve such
dispute within 30 days or such dispute being referred to the officers, the
dispute shall be subject to arbitration, as provided in Section 17.2.

 

17.2                        Arbitration.

 

(a)                                  Claims.  Except as set forth in
Section 4.9, any claim, dispute, or controversy of whatever nature arising out
of or relating to this Agreement that is not resolved under Section 17.1 within
the required [...***...] including without limitation, any action or claim based
on tort, contract, or statute (including any claims of breach or violation of
statutory or common law protections from discrimination, harassment and hostile
working

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

50

--------------------------------------------------------------------------------


 

environment), or concerning the interpretation, effect, termination, validity,
performance and/or breach of this Agreement (“Claim”), shall be resolved by
final and binding arbitration before a panel of three experts with relevant
industry experience (the “Arbitrators”).  One Arbitrator shall be chosen by
Cypress and one Arbitrator shall be chosen by Organon within [...***...] from
the notice of initiation of arbitration.  The third Arbitrator shall be chosen
by mutual agreement of the Arbitrator chosen by Cypress and the Arbitrator
chosen by Organon within [...***...] of the date that the last of such
Arbitrators were appointed.  The Arbitrators shall be administered by JAMS (the
“Administrator”) in accordance with its then existing arbitration rules or
procedures regarding commercial or business disputes.  The arbitration shall be
held in New York, New York.

 

(b)                                  Arbitrators’ Award.  The Arbitrators shall,
within [...***...] after the conclusion of the arbitration hearing, issue a
written award and statement of decision describing the essential findings and
conclusions on which the award is based, including the calculation of any
damages awarded.  The decision or award rendered by the Arbitrators shall be
final and non-appealable, and judgment may be entered upon it in accordance with
applicable law in the State of New York or California, as applicable, or any
other court of competent jurisdiction.  The Arbitrators shall be authorized to
award compensatory damages, but shall NOT be authorized (i) to award
non-economic damages, such as for emotional distress, pain and suffering or loss
of consortium, (ii) to award punitive damages, or (iii) to reform, modify or
materially change this Agreement or any other agreements contemplated hereunder;
provided, however, that the damage limitations described in parts (i) and
(ii) of this sentence will not apply if such damages are statutorily imposed.

 

(c)                                  Costs.  Each party shall bear its own
attorney’s fees, costs, and disbursements arising out of the arbitration, and
shall pay an equal share of the fees and costs of the arbitrators; provided,
however, the arbitrators shall be authorized to determine whether a party is the
prevailing party, and if so, to award to that prevailing party reimbursement for
its reasonable attorneys’ fees, costs and disbursements (including, for example,
expert witness fees and expenses, photocopy charges, travel expenses, etc.),
and/or the fees and costs of the Administrator and the Arbitrators.

 

(d)                                  Compliance with this Agreement.  Unless the
parties otherwise agree in writing, during the period of time that any
arbitration proceeding is pending under this Agreement, the parties shall
continue to comply with all those terms and provisions of this Agreement that
are not the subject of the pending arbitration proceeding.

 

(e)                                  Injunctive or Other Equity Relief.  Nothing
contained in this Agreement shall deny any party the right to seek injunctive or
other equitable relief from a court of competent jurisdiction in the context of
a bona fide emergency or prospective irreparable harm, and such an action may be
filed and maintained notwithstanding any ongoing arbitration proceeding.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

51

--------------------------------------------------------------------------------


 

18.                               GENERAL PROVISIONS

 

18.1                        Governing Law.  This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, excluding its conflicts of laws principles.

 

18.2                        Entire Agreement; Modification.  This Agreement is
both a final expression of the parties’ agreement and a complete and exclusive
statement with respect to all of its terms.  The Exhibits referred to in this
Agreement are incorporated herein and made a part of this Agreement by this
reference.  This Agreement supersedes all prior and contemporaneous agreements
and communications, whether oral, written or otherwise, concerning any and all
matters contained herein.  No rights or licenses with respect to any
intellectual property of either party are granted or deemed granted hereunder or
in connection herewith, other than those rights expressly granted in this
Agreement.  No trade customs, courses of dealing or courses of performance by
the parties shall be relevant to modify, supplement or explain any term(s) used
in this Agreement.  This Agreement may not be modified or supplemented by any
purchase order, change order, acknowledgment, order acceptance, standard terms
of sale, invoice or the like.  This Agreement may only be modified or
supplemented in a writing expressly stated for such purpose and signed by the
parties to this Agreement.

 

18.3                        Relationship Between the Parties.  The parties’
relationship, as established by this Agreement, is solely that of independent
contractors.  This Agreement does not create any partnership, joint venture or
similar business relationship between the parties.  Neither party is a legal
representative of the other party, and neither party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other party for any purpose whatsoever.

 

18.4                        Non-Waiver.  The failure of a party to insist upon
strict performance of any provision of this Agreement or to exercise any right
arising out of this Agreement shall neither impair that provision or right nor
constitute a waiver of that provision or right, in whole or in part, in that
instance or in any other instance.  Any waiver by a party of a particular
provision or right shall be in writing, shall be as to a particular matter and,
if applicable, for a particular period of time and shall be signed by such
party.

 

18.5                        Limitation of Damages.  Except for amounts payable
for breach of Section 14 or pursuant to Section 16.1, neither party shall be
liable to the other party for special, consequential or incidental damages in
connection with this Agreement.

 

18.6                        Assignment.  Except as expressly provided hereunder,
neither this Agreement nor any rights or obligations hereunder may be assigned
or otherwise transferred by either party without the prior written consent of
the other party; provided, however, that either party may assign this Agreement
and its rights and obligations hereunder without the other party’s consent
(a) subject to Section 18.13, in connection with the transfer or sale of all or
substantially all of the business of such party to which this Agreement relates
to a Third Party, whether by merger, sale of stock, sale of assets or otherwise
or (b) to an Affiliate.  In the event of such transaction, however, intellectual
property rights of the acquiring party to such transaction shall not be included
in the technology licensed hereunder.  The rights and obligations of the parties
under

 

52

--------------------------------------------------------------------------------


 

this Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties.  Any assignment not in accordance with
this Agreement shall be void.

 

18.7                        No Third Party Beneficiaries.  This Agreement is
neither expressly nor impliedly made for the benefit of any party other than
those executing it except as provided in Section 16.1.

 

18.8                        Severability. If, for any reason, any part of this
Agreement is adjudicated invalid, unenforceable or illegal by a court of
competent jurisdiction, such adjudication shall not affect or impair, in whole
or in part, the validity, enforceability or legality of any remaining portions
of this Agreement.  All remaining portions shall remain in full force and effect
as if the original Agreement had been executed without the invalidated,
unenforceable or illegal part.

 

18.9                        Notices.  Any notice to be given under this
Agreement must be in writing and delivered either in person, by any method of
mail (postage prepaid) requiring return receipt, or by overnight courier or
facsimile confirmed thereafter by any of the foregoing, to the party to be
notified at its address(es) given below, or at any address such party has
previously designated by prior written notice to the other.  Notice shall be
deemed sufficiently given for all purposes upon the earlier of:  (a) the date of
actual receipt; (b) if mailed, three calendar days after the date of postmark;
or (c) if delivered by overnight courier or by facsimile, the next business day
the overnight courier regularly makes deliveries or on the day after the
facsimile has been sent.

 

If to Organon, notices must be addressed to:

 

Organon  (Ireland) Ltd.

Churerstrasse 158,

Pfaffikon 8808,

Switzerland

Attention : General Manager

 

with a copy to:

 

Director, Legal Affairs

Akzo Nobel Pharma

Wethouder van Eschstraat 1

5340 BH

Oss, The Netherlands

[...***...]

[...***...]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

53

--------------------------------------------------------------------------------


 

If to Cypress, notices must be addressed to:

 

Cypress Bioscience, Inc.

4350 Executive Drive, Suite 325

San Diego, California 92121

United States of America

Attention: Chief Executive Officer

Telephone: (858) 452-2323

Facsimile: (858) 452-1222

 

with a copy to:

 

Cooley Godward LLP

4401 Eastgate Mall

San Diego, California 92121

United States of America

Attention: Kay Chandler

[...***...]

[...***...]

 

18.10                 Force Majeure.  Except for the obligation to make payment
when due, each party shall be excused from liability for the failure or delay in
performance of any obligation under this Agreement by reason of any event beyond
such party’s reasonable control including but not limited to Acts of God, fire,
flood, explosion, earthquake, or other natural forces, war, civil unrest,
accident, destruction or other casualty, any lack or failure of transportation
facilities, any lack or failure of supply of raw materials, any strike or labor
disturbance, or any other event similar to those enumerated above.  Such excuse
from liability shall be effective only to the extent and duration of the
event(s) causing the failure or delay in performance and provided that the party
has not caused such event(s) to occur.  Notice of a party’s failure or delay in
performance due to force majeure must be given to the other party within 10
calendar days after its occurrence.  All delivery dates under this Agreement
that have been affected by force majeure shall be tolled for the duration of
such force majeure.  Notwithstanding the foregoing, should the event(s) of force
majeure suffered by a party extend beyond a three month period, the other party
may then terminate this Agreement by written notice to the non-performing party,
with the consequences of such termination as set forth in Sections 15.3 and
15.4.

 

18.11                 Interpretation.

 

(a)                                  Captions & Headings; Overview.  The
captions and headings of clauses contained in this Agreement preceding the text
of the articles, sections, subsections and paragraphs hereof and the overview
provided in Section 2 are provided solely for convenience and ease of reference
only and shall not constitute any part of this Agreement, or have any effect on
its interpretation or construction.

 

(b)                                  Singular & Plural.  All references in this
Agreement to the singular shall include the plural where applicable, and all
references to gender shall include both genders and the neuter.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

54

--------------------------------------------------------------------------------


 

(c)                                  Articles, Sections & Subsections.  Unless
otherwise specified, references in this Agreement to any article shall include
all sections, subsections, and paragraphs in such article; references in this
Agreement to any section shall include all subsections and paragraphs in such
sections; and references in this Agreement to any subsection shall include all
paragraphs in such subsection.

 

(d)                                  Days.  All references to days in this
Agreement shall mean calendar days, unless otherwise specified.

 

(e)                                  Ambiguities.  Ambiguities and uncertainties
in this Agreement, if any, shall not be interpreted against either party,
irrespective of which party may be deemed to have caused the ambiguity or
uncertainty to exist.

 

18.12                 Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original document, and all
of which, together with this writing, shall be deemed one instrument.

 

18.13                 Change in Control.

 

(a)                                  Notice of Change in Control.  Each party
agrees that it will provide notice of a potential Change in Control of such
party to the other party as promptly as possible following public announcement
of such Change in Control.

 

(b)                                  Reasonable Assurances upon Change in
Control.  Upon any Change in Control of a party, the Acquirer will provide the
other party with reasonable assurances that it will comply with the obligations
of the acquired party under this Agreement, such assurances to be made prior to
and effective upon such Change in Control.  In connection with a Change in
Control of a party, the other party may request that the Acquirer provide to
such other party within 30 days of the Change in Control a transition plan
describing how the Acquirer plans to conduct the activities of the party that
was acquired pursuant to this Agreement.

 

(c)                                  Change in Control Prior to Development
Candidate Selection.  To the extent that Change in Control occurs with respect
to Cypress prior to the selection of the Development Candidate pursuant to
Section 4.3, Organon shall have the right to make the final selection of the
Development Candidate.

 

(d)                                  Change in Control During Development
Phase.  To the extent that Change in Control occurs with respect to Cypress
during the development phase of a Development Candidate Organon will have the
right to assume Operational Control of the research and development activities
with respect to Development Candidates in the Field in the Shared Territory
pursuant to the Development Plan in the event that either of the following
occurs:

 

(i)                                    the Acquirer does not provide reasonable
assurances to Organon pursuant to Section 18.13(b); or

 

(ii)                                the personnel that will conduct research and
development activities for Cypress pursuant to this Agreement immediately
following such Change in Control (or

 

55

--------------------------------------------------------------------------------


 

within [...***...] following such Change in Control) is substantially different
than the personnel that was conducting research and development activities for
Cypress pursuant to this Agreement immediately prior to such Change in Control,
the Acquirer provided a transition plan pursuant to Section 18.13(b) within
[...***...] of the Change in Control and Organon notifies the Acquirer in
writing that it reasonably believes, based on the Acquirer’s transition plan and
Organon’s own plan for research and development activities under this Agreement,
that such Change in Control and change in research and development personnel
would result in a delay in performance of the Development Plan that would be
greater than the delay if Organon were to perform such research and development
activities under the Development Plan.

 

(e)                                  Change in Control in Which Acquirer Has
Competitive Product.  To the extent that Change in Control occurs and the
Acquirer has [...***...] during any period in which there is Patent exclusivity
with respect to the Development Candidate, and the Acquirer does not agree to
divest such product within [...***...] following the Change in Control (or does
not in fact divest such product within [...***...] following the Change in
Control), the other party may, on behalf of the party being acquired in the
Change in Control, cause such party being acquired in the Change in Control to
exercise the Organon Option under Section 6.1 or the Cypress Option under
Section 6.2, as applicable.

 

(f)                                    Change in Control in Which Acquirer Plans
to Sublicense Rights.  Upon a Change of Control of a party, in the event that
the Acquirer (or the party that was acquired) determines to sublicense its
rights and obligations under this Agreement within [...***...] of the effective
date of the Change in Control, the Acquirer (or the party that was acquired)
shall so notify the other party in writing, and the other party shall have the
first right to negotiate with the Acquirer (or the party that was acquired) for
such a sublicense; provided, that, if mutually agreed upon terms for such a
sublicense are not reached within [...***...] following the other party’s
receipt of notice of such proposed sublicense, the Acquirer (or the party that
was acquired) will be free to enter grant such a with any Third Party.

 

(g)                                 “Acquirer” means a Pharmaceutical Company
that is a party to a Change in Control with Cypress or Organon.

 

(h)                                 “Change in Control” means:

 

(i)                                    with respect to Cypress, an event in
which (A) any Pharmaceutical Company that is not an Affiliate of Cypress
acquires beneficial ownership of Voting Stock of Cypress entitling the holder(s)
thereof to more than 50% of the voting power of the then outstanding Voting
Stock of Cypress; or (b) Cypress sells in one or more related transactions
properties or assets representing all or substantially all of the properties and
assets of Cypress to any Pharmaceutical Company that is not an Affiliate of
Cypress.

 

(ii)                                with respect to Organon, an event in which:

 

(1)                                 any Pharmaceutical Company that is not an
Affiliate of Organon acquires beneficial ownership of Voting Stock of Organon
entitling the holder(s) thereof to more than 50% of the voting power of the then
outstanding Voting Stock of Organon

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

56

--------------------------------------------------------------------------------


 

or Organon sells in one or more related transactions properties or assets
representing all or substantially all of the properties and assets of Organon to
any Pharmaceutical Company that is not an Affiliate of Organon;

 

(i)                                    Neither a distribution by Akzo Nobel N.V.
of any or all of the capital stock of the Organon Group to the shareholders of
Akzo Nobel N.V., nor the offering of any shares of capital stock of the Organon
Group to the public or similar demerger or spin-off, nor the creation of
so-called tracking stock shall be considered a Change in Control for any purpose
under this Agreement.

 

(j)                                    “Organon Group” means the group of
Affiliates of Akzo Nobel N.V., which constitute the Organon business unit of
Akzo Nobel N.V. and are consolidated as such in Akzo Nobel N.V.’s financial
statements.

 

(k)                                “Pharmaceutical Company” means any of the
leading 100 pharmaceutical companies as reported by IMS in the latest edition of
the world review of the pharmaceutical market or any other company more than 50%
of the revenues of which are from sales of pharmaceutical products in the Field.

 

(l)                                    “Voting Stock” means, with respect to any
party, any capital stock or other ownership interest in such party which
entitles the holder thereof to vote for the election of directors (or other
comparable persons) of such party.

 

57

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.

 

CYPRESS BIOSCIENCE, INC.

 

 

By:

/s/ Jay Kranzler

 

 

Name:

Jay Kranzler

 

 

Title:

CEO

 

 

 

ORGANON IRELAND, LTD.

 

 

By:

/s/ Roland Huegli

 

 

Name:

Roland Huegli

 

 

Title:

Director

 

 

 

ORGANON IRELAND, LTD.

 

 

By:

/s/ Albin Fuchs

 

 

Name:

Albin Fuchs

 

 

Title:

Controller

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CYPRESS PATENTS

 

[...***...]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ORGANON PATENTS

 

[...***...]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SELECTION CRITERIA

 

The parties shall agree on Selection Criteria within ninety (90) days of the
Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF WARRANT

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THEY MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE SECURITIES ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO CYPRESS THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

CYPRESS BIOSCIENCE, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

No. CSW-301

 

June 29, 2005

 

Void After June 28, 2010

 

THIS CERTIFIES THAT, for value received, ORGANON (IRELAND) LTD., with its
principal office at Churerstrasse 158, Pfaffikon 8808, Switzerland, or assigns
(“Organon”), is entitled to subscribe for and purchase at the Exercise Price
(defined below) from CYPRESS BIOSCIENCE, INC., a Delaware corporation
(“Cypress”), with its principal office at 4350 Executive Drive, Suite 325 San
Diego, California 92121, the Exercise Shares (defined below).  This Warrant is
being issued in connection with the License and Collaboration Agreement, dated
of even date herewith, by and between Cypress and Organon (the “License
Agreement”).

 

1.                                      DEFINITIONS.  As used herein, the
following terms shall have the following respective meanings:

 

(a)                                  “Common Stock” shall mean the common stock,
$0.001 par value, of Cypress.

 

(b)                                  “Effective Date” shall be June 29, 2005.

 

(c)                                  “Exercise Period” shall mean the period
commencing with the Effective Date and ending five years later, unless sooner
terminated as provided below.

 

(d)                                  “Exercise Price” shall be $15.96 per share,
which is 120% of the Per Share Market Price of Common Stock of Cypress for the
trading day immediately preceding the Effective Date.  The Exercise Price shall
be subject to adjustment pursuant to Section 6 below.

 

(e)                                  “Exercise Shares” shall mean up to 62,656
shares of Common Stock of Cypress issuable upon exercise of this Warrant,
subject to adjustment pursuant to the terms herein, including but not limited to
adjustment pursuant to Section 6 below.

 

1

--------------------------------------------------------------------------------


 

(f)                                    “Per Share Market Price” shall be
determined based on the closing bid price of the Common Stock as reported by the
National Association of Securities Dealers, Inc. Automated Quotations System.

 

(g)                                 “Securities Act” shall mean the Securities
Act of 1933, as amended.

 

2.                                      EXERCISE OF WARRANT.  The rights
represented by this Warrant may be exercised in whole or in part at any time
during the Exercise Period, by delivery of the following to Cypress at its
address set forth above (or at such other address as it may designate by notice
in writing to Organon):

 

(a)                                  An executed Notice of Exercise in the form
attached hereto;

 

(b)                                  Payment of the Exercise Price either in
cash or by check; and

 

(c)                                  This Warrant.

 

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of
Organon or persons affiliated with Organon, if Organon so designates, shall be
issued and delivered to Organon within a reasonable time after the rights
represented by this Warrant shall have been so exercised.

 

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of Cypress
are closed, such person shall be deemed to have become the holder of such shares
at the close of business on the next succeeding date on which the stock transfer
books are open.

 

3.                                      COVENANTS OF CYPRESS.

 

3.1                               Covenants as to Exercise Shares.  Cypress
covenants and agrees that all Exercise Shares that may be issued upon the
exercise of the rights represented by this Warrant will, upon issuance, be
validly issued and outstanding, fully paid and nonassessable, and free from all
taxes, liens and charges with respect to the issuance thereof.  Cypress further
covenants and agrees that Cypress will at all times during the Exercise Period,
have authorized and reserved, free from preemptive rights, a sufficient number
of shares of its Common Stock to provide for the exercise of the rights
represented by this Warrant.  If at any time during the Exercise Period the
number of authorized but unissued shares of Common Stock shall not be sufficient
to permit exercise of this Warrant, Cypress will take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purposes.

 

3.2                               No Impairment.  Except and to the extent as
waived or consented to by Organon, Cypress will not, by amendment of its Amended
and Restated Certificate of Incorporation, as amended, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to

 

2

--------------------------------------------------------------------------------


 

avoid the observance or performance of any of the terms to be observed or
performed hereunder by Cypress, but will at all times in good faith assist in
the carrying out of all the provisions of this Warrant and in the taking of all
such action as may be necessary or appropriate in order to protect the exercise
rights of Organon against impairment.

 

3.3                               Notices of Record Date.  In the event of any
taking by Cypress of a record of the holders of any class of securities for the
purpose of determining the holders thereof who are entitled to receive any
dividend (other than a cash dividend which is the same as cash dividends paid in
previous quarters) or other distribution, Cypress shall mail to Organon, at
least 10 days prior to the date specified herein, a notice specifying the date
on which any such record is to be taken for the purpose of such dividend or
distribution.

 

4.                                      REGISTRATION RIGHTS.

 

4.1                               Definitions.  As used in Section 4 of this
Warrant the following terms shall have the following respective meanings:

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means any person or entity owning of record Registrable Securities that
have not been sold to the public or any assignee of record of such Registrable
Securities in accordance with Section 4.9 hereof.

 

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such registration
statement or document.

 

“Registrable Securities” means (i) the Exercise Shares; and (ii) any Common
Stock of Cypress issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of the
Exercise Shares.  Notwithstanding the foregoing, Registrable Securities shall
not include any securities sold by a person to the public either pursuant to a
registration statement or Rule 144 or sold in a private transaction in which the
transferor’s rights under Section 4 of this Warrant are not assigned.

 

“Registration Expenses” shall mean all expenses incurred by Cypress in complying
with Section 4.2 hereof, including, without limitation, all registration and
filing fees, printing expenses, reasonable fees and disbursements of counsel for
Cypress, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding the compensation
of regular employees of Cypress which shall be paid in any event by Cypress).

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale and all fees and disbursements of counsel for the Holders
in connection with such sale.

 

4.2                               Form S-3 Registration.  After 18 months
following the Effective Date, in case Cypress shall receive from Organon a
written request or requests that Cypress effect a

 

3

--------------------------------------------------------------------------------


 

registration on Form S-3 (or any successor to Form S-3) or any similar
short-form registration statement and any related qualification or compliance
with respect to all or a part of the Registrable Securities owned by Organon:

 

(a)                                  promptly give written notice of the
proposed registration, and any related qualification or compliance, to all other
Holders of Registrable Securities; and

 

(b)                                  as soon as practicable, effect such
registration and all such qualifications and compliances as may be so requested
and as would permit or facilitate the sale and distribution of all or such
portion of Organon’s Registrable Securities as are specified in such request;
provided, however, that Cypress shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section 4.2:

 

(i)                                    if Form S-3 (or any successor or similar
form) is not available for such offering by Organon;

 

(ii)                                if Organon, together with the holders of any
other securities of Cypress permitted by Organon to be included in such
registration, propose to sell Registrable Securities and such other securities
(if any) at an aggregate price to the public of less than US$500,000;

 

(iii)                            if within 30 days of receipt of a written
request from Organon pursuant to Section 4.2(a), Cypress gives notice to the
Holders of Cypress’ intention to make a public offering within 90 days;

 

(iv)                               if Cypress shall furnish to the Holders a
certificate signed by the Chairman of the Board of Directors of Cypress stating
that in the good faith judgment of the Board of Directors of Cypress, it would
be seriously detrimental to Cypress and its stockholders for such Form S-3
registration to be effected at such time, in which event Cypress shall have the
right to defer the filing of the Form S-3 registration statement for a period of
not more than 90 days after receipt of the request of Organon under this
Section 4.2; provided, that such right to delay a request shall be exercised by
Cypress not more than once in any 12 month period;

 

(v)                                   if with respect to the Exercise Shares,
Cypress has already effected one registration on Form S-3 pursuant to this
Section 4.2 with respect to Registrable Securities; or

 

(vi)                               in any particular jurisdiction in which
Cypress would be required to qualify to do business or to execute a general
consent to service of process in effecting such registration, qualification or
compliance.

 

Subject to the foregoing, Cypress shall file a Form S-3 registration statement
covering the Registrable Securities and other securities so requested to be
registered as soon as practicable after receipt of the request or requests of
Organon.

 

4.3                               Expenses of Registration.  All Registration
Expenses incurred in connection with any registration under Section 4.2 shall be
borne by Organon.  All Selling

 

4

--------------------------------------------------------------------------------


 

Expenses incurred in connection with any registrations hereunder, shall be borne
by the holders of the securities so registered pro rata on the basis of the
number of shares so registered.

 

4.4                               Obligations of Cypress.  Whenever required to
effect the registration of any Registrable Securities, Cypress shall, as
expeditiously as reasonably possible:

 

(a)                                  Prepare and file with the SEC a
registration statement with respect to such Registrable Securities and use all
reasonable efforts to cause such registration statement to become effective,
and, upon the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for up to one
year or, if earlier, until the Holder or Holders have completed the distribution
related thereto.

 

(b)                                  Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.

 

(c)                                  Furnish to the Holders such number of
copies of a prospectus, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.

 

(d)                                  Use all reasonable efforts to register and
qualify the securities covered by such registration statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Holders, provided that Cypress shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.

 

(e)                                  In the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter(s) of such
offering.  Each Holder participating in such underwriting shall also enter into
and perform its obligations under such an agreement.

 

(f)                                    Notify each Holder of Registrable
Securities covered by such registration statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing.

 

(g)                                 Furnish, at the request of a majority of the
Holders participating in the registration, on the date that such Registrable
Securities are delivered to the underwriters for sale, if such securities are
being sold through underwriters, or, if such securities are not being sold
through underwriters, on the date that the registration statement with respect
to such securities becomes effective, (i) an opinion, dated as of such date, of
the counsel representing Cypress for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and (ii) a letter dated as of
such date, from the independent certified public accountants of Cypress, in

 

5

--------------------------------------------------------------------------------


 

form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters, if any.

 

(h)                                 Notwithstanding the foregoing, if, at any
time following the effectiveness of the Registration Statement, Cypress shall
have determined that it  may be required to disclose any material corporate
development, Cypress may suspend the effectiveness of the Registration Statement
until such time as an amendment to the Registration Statement has been filed by
Cypress and declared effective by the SEC or until such time as Cypress has
filed an appropriate report with the SEC pursuant to the Exchange Act, which
suspension shall be concluded as quickly as reasonably possible by Cypress
consistent with advice of counsel (a “Suspension Period”), by giving notice to
the Holders participating in the registration. Each Holder agrees that, upon
receipt of any notice from Cypress of a Suspension Period, such Holder will not
sell any Shares pursuant to the Registration Statement until (i) such Holder is
advised in writing by Cypress that the use of the applicable prospectus may be
resumed, (ii) such Holder has received copies of any additional or supplemental
or amended prospectus, if applicable, and (iii) such Holder has received copies
of any additional or supplemental filings which are incorporated or deemed to be
incorporated by reference in such prospectus.

 

4.5                               Termination of Registration Rights.  All
registration rights granted to a Holder under this Section 4 shall terminate and
be of no further force and effect upon the earliest of: (i) the sale of all of
the Registrable Securities pursuant to a Form S-3 registration statement filed
under Section 4.2, and (ii) the date that all Registrable Securities held by and
issuable to such Holder (and its affiliates) may be sold under Rule 144 during
any 90 day period.

 

4.6                               Furnishing Information.  It shall be a
condition precedent to the obligations of Cypress  to take any action pursuant
to Section 4.2 that the selling Holders shall furnish to Cypress such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registration of their Registrable Securities.

 

4.7                               Delay of Registration.  No Holder shall have
any right to obtain or seek an injunction restraining or otherwise delaying any
such registration as the result of any controversy that might arise with respect
to the interpretation or implementation of this Section 4.

 

4.8                               Indemnification.  In the event any Registrable
Securities are included in a registration statement under Section 4.2:

 

(a)                                  To the extent permitted by law, Cypress
will indemnify and hold harmless each Holder, the partners, officers, directors
and legal counsel of each Holder, any underwriter (as defined in the Securities
Act) for such Holder and each person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages, expenses (including attorney fees) or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any of the following statements, omissions or violations
(collectively a “Violation”) by Cypress: (i) any untrue statement or alleged
untrue statement of a

 

6

--------------------------------------------------------------------------------


 

material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by Cypress
of the Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law in connection with the offering covered by such registration
statement; and Cypress will reimburse each such Holder, partner, officer or
director, underwriter or controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided however, that the
indemnity agreement contained in this Section 4.8(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of Cypress, which consent shall not
be unreasonably withheld, nor shall Cypress be liable in any such case for any
such loss, claim, damage, liability or action to the extent that it arises out
of or is based upon a Violation which occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by such Holder, partner, officer, director, underwriter or
controlling person of such Holder.

 

(b)                                  To the extent permitted by law, each Holder
will, if Registrable Securities held by such Holder are included in the
securities as to which such registration, qualifications or compliance is being
effected, indemnify and hold harmless Cypress, each of its directors, its
officers, and legal counsel and each person, if any, who controls Cypress within
the meaning of the Securities Act, any underwriter and any other Holder selling
securities under such registration statement or any of such other Holder’s
partners, directors or officers or any person who controls such Holder, against
any losses, claims, damages, expenses (including attorney fees), or liabilities
(joint or several) to which Cypress or any such director, officer, counsel,
controlling person, underwriter or other such Holder, or partner, director,
officer or controlling person of such other Holder may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder under an instrument duly executed
by such Holder and stated to be specifically for use in connection with such
registration; and each such Holder will reimburse any legal or other expenses
reasonably incurred by Cypress or any such director, officer, counsel,
controlling person, underwriter or other Holder, or partner, officer, director
or controlling person of such other Holder in connection with investigating or
defending any such loss, claim, damage, liability or action if it is judicially
determined that there was such a Violation; provided, however, that the
indemnity agreement contained in this Section 4.8(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; provided further, that in no event shall any
indemnity under this Section 4.8 exceed the proceeds from the offering received
by such Holder.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 4.8 of notice of the commencement of any action
(including any governmental action), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 4.8, deliver to the indemnifying party a written notice of the
commencement

 

7

--------------------------------------------------------------------------------


 

thereof and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party shall have the right to retain its own counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such proceeding.  The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action, if materially prejudicial to its ability to
defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 4.8, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 4.8.

 

(d)                                  If the indemnification provided for in this
Section 4.8 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any losses, claims, damages or liabilities
referred to herein, the indemnifying party, in lieu of indemnifying such
indemnified party thereunder, shall to the extent permitted by applicable law
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the Violation(s) that resulted
in such loss, claim, damage or liability, as well as any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, that in no event shall any contribution by
a Holder hereunder exceed the proceeds from the offering received by such
Holder.

 

(e)                                  The obligations of Cypress and Holders
under this Section 4.8 shall survive completion of any offering of Registrable
Securities in a registration statement.  No indemnifying party, in the defense
of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

 

4.9                               Assignment of Registration Rights.  The rights
to cause Cypress to register Registrable Securities pursuant to this Section 4
(and related obligations) may be assigned by Organon to a subsidiary or
affiliate or, with the prior written consent of Cypress, which shall not be
unreasonably withheld, to a third party that acquires Registrable Securities;
provided, however, (A) the transferor shall, within 10 days after such transfer,
furnish to Cypress written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned and (B) such transferee shall agree to be subject to all
restrictions set forth in this Warrant.  Any assignee of rights under this
Section 4.9 may not further assign such rights.

 

8

--------------------------------------------------------------------------------


 

5.                                      REPRESENTATIONS OF ORGANON.

 

5.1                               Accredited Investor.  Organon is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in shares presenting an investment
decision like that involved in the issuance of the Warrant and the Exercise
Shares, and has requested, received, reviewed and considered all information
Organon deems relevant in making an informed decision with respect to the
investment in the Warrant and the Exercise Shares.  Organon is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act.

 

5.2                               Acquisition of Warrant for Personal Account. 
Organon represents and warrants that it is acquiring the Warrant and the
Exercise Shares solely for its account for investment and not with a view to or
for sale or distribution of said Warrant or Exercise Shares or any part
thereof.  Organon also represents that the entire legal and beneficial interests
of the Warrant and Exercise Shares Organon is acquiring is being acquired for,
and will be held for, its account only.

 

5.3                               Securities Are Not Registered.

 

(a)                                  Organon understands that the Warrant and
the Exercise Shares have not been registered under the Securities Act.  Organon
realizes that the basis for the exemption may not be present if, notwithstanding
its representations, Organon has a present intention of acquiring the securities
for a fixed or determinable period in the future, selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the securities.  Organon has no such present intention.

 

(b)                                  Organon recognizes that the Warrant and the
Exercise Shares must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available.  Organon recognizes that Cypress has no obligation to register the
Warrant or the Exercise Shares of Cypress except as provided in Section 4 of
this Warrant, or to comply with any exemption from such registration.

 

(c)                                  Organon is aware that neither the Warrant
nor the Exercise Shares may be sold pursuant to Rule 144 adopted under the
Securities Act unless certain conditions are met, including, among other things,
the existence of a public market for the shares, the availability of certain
current public information about Cypress, the resale following the required
holding period under Rule 144 and the number of shares being sold during any
three month period not exceeding specified limitations.

 

5.4                               Disposition of Warrant and Exercise Shares.

 

(a)                                  Organon further agrees not to make any
disposition of all or any part of the Warrant or Exercise Shares in any event
unless and until Organon shall have notified Cypress of the proposed disposition
and shall have furnished Cypress with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by Cypress,
Organon shall have furnished Cypress with an opinion of counsel, reasonably
satisfactory to Cypress, to the effect that such disposition will not require
registration of such Warrant or Exercise Shares under the Securities Act or any
applicable state securities laws;

 

9

--------------------------------------------------------------------------------


 

provided that it is agreed that Cypress will not require opinions of counsel for
transactions with respect to Exercise Shares made pursuant to Rule 144, except
in unusual circumstances.

 

(b)                                  Organon understands and agrees that all
certificates evidencing the shares to be issued to Organon may bear the
following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
CYPRESS THAT SUCH REGISTRATION IS NOT REQUIRED.

 

6.                                      ADJUSTMENT OF EXERCISE PRICE.  In the
event of changes in the outstanding Common Stock of Cypress by reason of
dividends or other distributions to holders of Common Stock (without payment
therefor) of Common Stock or other shares of stock or other securities
convertible or exercisable for Common Stock or rights or options to subscribe
for or purchase any of the foregoing, stock splits and reverse stock splits,
split-ups, recapitalizations, reclassifications, combinations or exchanges of
shares, reorganizations, liquidations, or the like, the number and class of
shares available under the Warrant in the aggregate and the Exercise Price shall
be appropriately and correspondingly adjusted to give Organon, on exercise of
the Warrant and for the same aggregate Exercise Price, the total number, class,
and kind of shares as Organon would have owned had the Warrant been exercised
prior to the event and had Organon continued to hold such shares until after the
event requiring adjustment; provided, however, that such adjustment shall not be
made with respect to, and this Warrant shall terminate if not exercised prior
to, the events set forth in Section 8 below.  The form of this Warrant need not
be changed because of any adjustment in the number of Exercise Shares subject to
this Warrant.

 

7.                                      FRACTIONAL SHARES.  No fractional shares
shall be issued upon the exercise of this Warrant as a consequence of any
adjustment pursuant hereto.  All Exercise Shares (including fractions) issuable
upon exercise of this Warrant may be aggregated for purposes of determining
whether the exercise would result in the issuance of any fractional share.  If,
after aggregation, the exercise would result in the issuance of a fractional
share, Cypress shall, in lieu of issuance of any fractional share, pay Organon a
sum in cash equal to the product resulting from multiplying the then current
fair market value of an Exercise Share by such fraction.

 

8.                                      EARLY TERMINATION.  In the event of, at
any time during the Exercise Period, any capital reorganization, or any
reclassification of the capital stock of Cypress (other than a change in par
value or from par value to no par value or no par value to par value or as a
result of a stock dividend or subdivision, split-up or combination of shares),
or the consolidation or merger of Cypress with or into another corporation
(other than a merger solely to effect a reincorporation of Cypress into another
state), or the sale or other disposition of all or substantially all the
properties and assets of Cypress in its entirety to any other person, Cypress
shall provide to Organon 10 days advance written notice of such reorganization,
reclassification, consolidation, merger or sale or other disposition of
Cypress’s assets, and this Warrant shall

 

10

--------------------------------------------------------------------------------


 

terminate unless exercised prior to the date of the occurrence of such
reorganization, reclassification, consolidation, merger or sale or other
disposition of Cypress’s assets.

 

9.                                      MARKET STAND-OFF AGREEMENT.  Organon
shall not sell, dispose of, transfer, make any short sale of, grant any option
for the purchase of, or enter into any hedging or similar transaction with the
same economic effect as a sale, any Common Stock (or other securities) of
Cypress held by Organon, for a period of time specified by the managing
underwriter(s) (not to exceed 180 days) following the effective date of a
registration statement of Cypress filed under the Securities Act.  Organon
agrees to execute and deliver such other agreements as may be reasonably
requested by Cypress and/or the managing underwriter(s) which are consistent
with the foregoing or which are necessary to give further effect thereto.  In
order to enforce the foregoing covenant, Cypress may impose stop-transfer
instructions with respect to such Common Stock (or other securities) until the
end of such period.  The underwriters of Cypress’s stock are intended third
party beneficiaries of this Section 9 and shall have the right, power and
authority to enforce the provisions hereof as though they were a party hereto.

 

10.                               NO STOCKHOLDER RIGHTS.  This Warrant in and of
itself shall not entitle Organon to any voting rights or other rights as a
stockholder of Cypress.

 

11.                               TRANSFER OF WARRANT.  Subject to applicable
laws and the restriction on transfer set forth on the first page of this
Warrant, this Warrant and all rights hereunder are transferable, by Organon in
person or by duly authorized attorney, upon delivery of this Warrant and the
form of assignment attached hereto to any transferee designated by Organon.  The
transferee shall sign an investment letter in form and substance satisfactory to
Cypress.

 

12.                               LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. 
If this Warrant is lost, stolen, mutilated or destroyed, Cypress may, on such
terms as to indemnity or otherwise as it may reasonably impose (which shall, in
the case of a mutilated Warrant, include the surrender thereof), issue a new
Warrant of like denomination and tenor as the Warrant so lost, stolen, mutilated
or destroyed.  Any such new Warrant shall constitute an original contractual
obligation of Cypress, whether or not the allegedly lost, stolen, mutilated or
destroyed Warrant shall be at any time enforceable by anyone.

 

13.                               NOTICES, ETC.  All notices required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed telex or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. 
All communications shall be sent to Cypress and Organon at the addresses listed
in the introductory paragraph, or at such other address as Cypress or Organon
may designate by 10 days advance written notice to the other party hereto.

 

14.                               ACCEPTANCE.  Receipt of this Warrant by
Organon shall constitute acceptance of and agreement to all of the terms and
conditions contained herein.

 

11

--------------------------------------------------------------------------------


 

15.                               GOVERNING LAW.  This Warrant and all rights,
obligations and liabilities hereunder shall be governed by the laws of the State
of New York, excluding its conflicts of laws principles.

 

IN WITNESS WHEREOF, Cypress has caused this Warrant to be executed by its duly
authorized officer as of June 29, 2005.

 

 

 

CYPRESS BIOSCIENCE, INC.

 

 

 

 

 

By:

 

 

 

 

Jay D. Kranzler

 

 

Chief Executive Officer

 

12

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

TO:  CYPRESS BIOSCIENCE, INC.

 

(1)                                 The undersigned hereby elects to purchase
                shares of the Common Stock of Cypress Bioscience, Inc. (the
“Company”) pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

 

(2)                                 Please issue a certificate or certificates
representing said shares of Common Stock in the name of the undersigned or in
such other name as is specified below:

 

 

(Name)

 

 

 

(Address)

 

(3)                                 The undersigned represents that (i) the
aforesaid shares of Common Stock are being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such shares; (ii) the undersigned is aware of
Cypress’s business affairs and financial condition and has acquired sufficient
information about Cypress to reach an informed and knowledgeable decision
regarding its investment in Cypress; (iii) the undersigned is experienced in
making investments of this type and has such knowledge and background in
financial and business matters that the undersigned is capable of evaluating the
merits and risks of this investment and protecting the undersigned’s own
interests; (iv) the undersigned understands that the shares of Common Stock
issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (v) the undersigned is aware that the aforesaid
shares of Common Stock may not be sold pursuant to Rule 144 adopted under the
Securities Act unless certain conditions are met and until the undersigned has
held the shares for the number of years prescribed by Rule 144, that among the
conditions for use of the Rule is the availability of current information to the
public about Cypress and Cypress has not made such information available and has
no present plans to do so; and (vi) the undersigned agrees not to make any
disposition of all or any part of the aforesaid shares of Common Stock unless
and until there is then in effect a registration statement under the Securities
Act covering such proposed disposition and such disposition is made in
accordance with said registration statement, or the

 

--------------------------------------------------------------------------------


 

undersigned has provided Cypress with an opinion of counsel satisfactory to
Cypress, stating that such registration is not required.

 

 

 

 

 

 

(Date)

(Signature)

 

 

 

 

 

 

(Print name)

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:

 

 

 

(Please Print)

 

 

Address:

 

 

 

(Please Print)

 

 

Dated:

 

, 20

 

 

 

Holder’s

Signature:

 

 

 

Holder’s

Address:

 

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ROYALTIES PAYABLE TO ORGANON IN THE
SHARED TERRITORY UPON EXERCISE OF ORGANON OPTION

 

[...***...]

 

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ROYALTIES PAYABLE TO CYPRESS IN THE
SHARED TERRITORY UPON EXERCISE OF CYPRESS OPTION

 

[...***...]

 

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ROYALTIES PAYABLE TO CYPRESS
IN THE REST OF THE WORLD

 

[...***...]

 

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ROYALTIES PAYABLE TO ORGANON IN THE
REST OF THE WORLD UPON EXERCISE OF ORGANON OPTION
OR IN SPECIFIC COUNTRIES

 

[...***...]

 

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SPECIFIED COMBINATIONS

 

[...***...]

 

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

EXCEPTION TO SECTION 13.2(a)

 

[...***...]

 

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 